Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 1 of 92 Ragetb #: 1
IN CLERK'S OFFICE
U.S. DISTRICT COURT E.L.NY.

* JUL -8 90 x

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

   

POWER UP LENDING GROUP, LTD., Case Number

Plaintiff, NOTICE OF REMOVAL ROSS, J.
-against- ACTION UNDER 28 U.S.C,
§1441(a) and (b) FEDERAL
HEMP NATURALS, INC., LEVI JACOBSON, QUESTION AND DIVE ape ae AK, M. ,
AND YOSEF BLEIER, BY DEFENDANTS HEM
NATURALS, JACOBSON
Defendants. AND BLEIER

 

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C, §§1331, 1332, 1441, and
1446, Defendants Hemp Naturals, Inc. (“Naturals”), Levi Jacobson (“Jacebson’”), and Yosef
Bleier (“Bleier”) hereby remove this civil action from the Supreme Court of the State of New
York, Nassau County, where it is currently pending as Case Number 607759/2019, to the United
States District Court for the Eastern District of New York. Plaintiff's counsel has consented to
this removal, on the condition that venue rests in the Eastern District’s courthouse in Central
Islip.

“[A]ny civil action brought in a State court of which the district courts of the United
States have original jurisdiction, may be removed by the defendant or the defendants, to the
district court of the United States for the district and division embracing the place where such
action is pending.” 28 U.S.C. §1441(a). This court has original jurisdiction over this action
under both 28 U.S.C, §§1331 and 1332(a) on the grounds that there is a substantial federal
question underlying each of the Plaintiffs causes of action and that complete diversity exists
between all parties and the amount in controversy exceeds the sum of $75,000.00, exclusive of

interest and costs.

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 2 of 92 PagelD #: 2

Plaintiff Power Up Lending Group, Ltd. (“Plaintiff’ or “Power Up”) Is a corporation,
incorporated in the Commonwealth of Virginia with an office in Nassau County in New York
State.! See Complaint, Paragraph 7, Page 2. Naturals is a Delaware corporation with its
principal place of business in the State of Florida, County of Dade. See Complaint, Paragraph 8,
Pages 2 and 3. Jacobson and Bleier are citizens of, and are domiciled in, the State of Florida.
Defendant Jacobson has resided in the State of Florida since 2014, is registered to vote in the
State of Florida, receives all of his mail in Florida, has an automobile registered in the State of
Fiorida, and has no other residences, other than the residence in which he resides in Florida.
Defendant Bleier has resided in the State of Florida since 2014, is registered to vote in the State
of Florida, lives with his wife and child in the State of Florida, receives all of his mail in Florida,
his child attends preschool in the State of Florida, he has an automobile registered in the State of
Florida, and has no other residences, other than the residence in which he resides in Florida.

BACKGROUND
The Complaint

On or about June 7, 2019, Plaintiff commenced an action in the New York State
Supreme Court in Nassau County, entitled Power Up Lending Group, Ltd. v. Hemp Naturals,
Inc., Levi Jacobson, and Yosef Bleier, as case number 607759/2019. A copy of the Summons
and Complaint is attached hereto as Exhibit A.

Defendants were jointly served with a copy of the summons and complaint by e-mail
from Plaintiff's counsel to the undersigned on June 19, 2019. A copy of the e-mail by which the

undersigned was served is attached hereto as Exhibit B. The undersigned notified Plaintiffs

 

' The complaint fails to state where Plaintiff's principal place of business is located, but it makes no mention of any
connections, of any nature, to the State of Florida. The complaint does allege that Plaintiff ts a citizen of the
Commonwealth of Virginia. See Complaint, Paragraph 7, Page 2.

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 3 of 92 PagelD #: 3

counsel that he was willing to accept service on behalf of each defendant and hereby
acknowledges sufficient and lawful service on June 19, 2019. A copy of the June 26, 2019
stipulation of service between Plaintiff's counsel and the undersigned is attached hereto as
Exhibit C.

-Plaintiff presents nine causes of action based upon Plaintiff's alleged loans to
Naturals and related securities acquisition agreements. Each of Plaintiff's causes of action sound
in securities fraud under the Exchange Act of 1933 (the “33 Act”) and the Securities Exchange
Act of 1934 (the “34 Act”). Pursuant to promissory notes dated December 6, 2018 (“December
Note”) and March 14, 2019 (“March Note”) and Stock Purchase Agreements of the same dates
(the “December SPA” and the “March SPA”), Plaintiff claims to have lent Naturals $43,000.00
in December of 2018 and $68,000.00 in March of 2019. The December Note is attached hereto
as Exhibit D, the March Note is attached hereto as Exhibit E, the December SPA is attached
hereto as Exhibit F, and the March SPA is attached hereto as Exhibit G. The December and
March Notes are similar in ail material respects, with the exception of the dates and the
transaction amounts. The December and March SPAs are similar in all material respects, with
the exception of the dates and the transaction amounts. The December and March Notes were
both so-called “convertible notes,” in that they contain provisions permitting Plaintiff to convert
outstanding loan principal and unpaid interest into Naturals’ common stock. Plaintiff also
alleges that, upon Naturals’ default, it was also afforded the right to the issuance of common

stock.
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 4 of 92 PagelD #: 4

GROUNDS FOR REMOVAL
As set forth more fully below, this Court has original jurisdiction under 18 U.S.C. »
§§1331 and 1332. The Court therefore has removal jurisdiction pursuant to 28 U.S.C. §$1441
and 1446.

I, Complete Diversity Exists Between All Defendants and the Claims for Relief
Exceed $75,000.00

“The district courts shall have original jurisdiction of all civil actions where the
matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest and costs,
and is between (1) citizens of different states.” 28 U.S.C. §1332(a)(1). Here, complete diversity
exists between the Plaintiff and all three Defendants. “[A] corporation shall be deemed to be a
citizen of every State and foreign state by which it has been incorporated and of the State or
foreign state where it has its principal place of business.” 28 U.S.C. §1332(c)(1); see also R. G.
Barry Corp. vy. Mushroom Makers, Inc., 612 F.2d 651, 654 (2d Cir. 1979).

“The amount in controversy is determined at the time the action is commenced.”
Chase Manhattan Bank, N.A. v. American National Bank & Trust Company, 93 ¥.3d 1064, 1070
(2d Cir. 1996), quoting Tongkook America, Inc. v. Shipton Sportswear Co., 14 F.3d 781, 784 (2d
Cir. 1994). “[T]he sum claimed by the plaintiff controls if the claim is apparently made in good
faith. It must appear to a legal certainty that the claim is really for less than the Jurisdictional
amount to justify dismissal.” /d., quoting St. Paul Mercury Indemnity Company v. Red Cab
Company, 303 U.S. 283, 288-89 (1938).

As described above, Plaintiff is incorporated in the Commonwealth of Virginia and
has an office in Nassau County, New York. While the complaint fails to allege where Plaintiff
has its principal place of business, it makes no mention of any connections that Plaintiff has, of

any nature, to the State of Florida. According to the complaint, Plaintiff is a citizen of the

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 5 of 92 PagelD #: 5

Commonwealth of Virginia. If Plaintiffs principal place of business is an issue, Defendants
respectfully request the opportunity to conduct limited discovery regarding Plaintiff's business
operations limited solely to the question of subject matter jurisdiction.

Naturals is incorporated under the laws of the State of Delaware. It’s undisputed
principal place of business is the State of Florida. Jacobson and Bleier are both domiciled in the
State of Florida, and are therefore Florida citizens for the purpose of 28 U.S.C. §§1441 and 1332.
Jacobson and Bleier have both resided in the State of Florida since 2014. They both receive all
of their mail in Florida and have no other residence, other than the state of Florida. Jacobson and
Defendant Bleier are both registered to vote in Florida and own automobiles that are registered
and garaged in the state of Florida. Bleier’s wife and daughter live with him in Florida and his
daughter attends a preschool in near the family home in Florida.

Plaintiffs first cause of action seeks $116,500.00 in damages. Plaintiffs second
cause of action seeks $111,000.00 in damages. Piaintiff’s third cause of action seeks damages in
an unknown amount, but in no event less than $166,500.00. Plaintiffs fourth cause of action
secks damages in an unknown amount, but in no event less than $166,500.00. Plaintiffs seventh
cause of action seeks damages in the amount of $166,500.00. Plaintiff's eighth cause of action
seeks damages in the amount of $166,500.00. Plaintiffs ninth cause of action seeks damages in
the amount of $166,500.00.

Il. The Complaint is Based Upon Causes Arising Under the Federal Securities Laws

“The district courts shall have original jurisdiction of all civil actions arising under
the Constitution, laws, or treaties of the United States.” 28 U.S.C. $1331.

Federal question jurisdiction lies both for plaintiffs pleading causes of action created

by federal law and for plaintiffs who bring state claims where it “appear[s] from the complaint

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 6 of 92 PagelD #: 6

that the right to relief depends upon the construction or application of federal law.” Grable &
Sons Metal Products v. Darue Engineering & Manufacturing, 545 U.S. 308, 312 (2005); see also
Hodges v. Demchuk, 866 F.Supp. 730, 733 (SDNY 1994) (federal question jurisdiction exists
where state law claims require the construction of substantial issues of federal law), citing
Travelers Indemnity Company vy. Sarkisian, 794 F.2d 754, 762 (2d Cir. 1986); see also In re
Facebook, Inc., 922 F.Supp.2d 475, 481 (SDNY 2013). Here, the complaint presents several
causes of action that provide for recovery under the 33 Act and the 34 Act, as well as state claims
that require construction of the 33 Act, the 34 Act, and the SEC regulations promulgated
thereunder.

"TA] plaintiff may not defeat removal by omitting to plead necessary federal
questions." Citadel Securities, LLC. v. Chicago Board of Options Exchange, Inc., 808 F.3d 694,
701 (7" Cir. 2015), quoting Rivet v. Regions Bank of Louisiana, 522 U.S. 470, 475 (1998)
(federal question exists under section 78aa of Title 15 (the 34 Act) for a suit challenging fees
charged by the defendant); see also Flynn v. McDaniel, 689 F Supp.2d 686, 690 (SDNY 2010),
citing Marcus v. ATT Corp., 138 F.3d 46, 55 (2d Cir. 1998) (plaintiff cannot avoid removal by
pleading a federal claim in state law terms); see also In re Facebook, Ine., supra., 922 F Supp.2d
at 480; see also Town of Southold v. Go Green Sanitation, Inc., 949 F Supp.2d 365, 373 (EDNY
2013). “[T]he critical question for the court is whether the state law ‘cause of action poses a
substantial federal question’ by, for example, requiring interpretation of federal law.” Flynn,
supra., quoting D'Alessio v. New York Stock Exchange, Inc., 258 F.3d 93, 99 (2d Cir, 2001),

In its first cause of action, Plaintiff alleges that the December Note “provided that the
failure of [Defendant Naturals} to comply with the reporting requirements of [either the 33 Act

or the 34 Act] would also be a material event of default.” Complaint, Paragraph 16, Page 4. The

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 7 of 92 PagelD #: 7

Complaint further alleges that Naturals “willfully and unlawfully refused to take such steps as
are necessary to comiply with the reporting requirements of the Exchange Act and thus is default
under both the Notes and the Agreements, . . . .” See Complaint, Paragraph 18, Pages 4 and 5.
While the Complaint does not define “the Exchange Act,” it is clear from the substance of the
December and March Notes that the term Exchange Act, as used in the complaint, refers to either
the 33 Act or the 34 Act, both of which are referenced in the first two pages of the December and
March Notes, In addition, the December and March Notes also refer to the regulations
promulgated under the Securities Exchange Act. The December and March Notes also provide
that the common shares issuable upon conversion may not be sold or transferred unless such
shares are sold pursuant to an effective registration statement under either the 33 Act or the 34
Act or that they are exempt from such registration requirement pursuant to Rule 144 (presumably
promulgated by the Securities and Exchange Commission pursuant to the Securities Exchange
Act)? See December and March Notes, Paragraph 1.5. Furthermore, both the December and
March Notes provide that Naturals’ failure to comply with the reporting requirements of the
Securities Exchange Act is a condition of default. See December and March Notes, Paragraph
3.8. Finally, the December and March Notes also make the restatement of any financial
statements by Naturals with the Securities and Exchange Commission a condition of default. See
December and March Notes, Paragraph 3.11. The December and March Notes similarly require
that each transferee of the December and March Notes must be an “accredited investor,” as that

term is defined in Rule 501(a) of the Securities and Exchange Commission.

 

2 The December and March Notes are drafted in such a way that they confuse the Exchange Act and the Securities
Exchange Act, The December and March Notes define the Securities Exchange Act as “the Exchange Act,” then
intermittently refer to “the Act.” It is unclear, based upon the careful defining of the Securities Exchange Act as
“the Exchange Act,” and the subsequent referencing of “the Act,” to which Act the December and March Notes
refer. Regardless, either the Exchange Act or the Securities Exchange Act raise questions of federal law.

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 8 of 92 PagelD #: 8

Plaintiff's second cause of action is based upon a claim of fraud relying on the
alleged fraudulent misrepresentations that Naturals would abide by the reporting requirements of
either the 33 Act or the 34 Act and, in turn, alleges securities fraud by inducing Plaintiff to loan
money to Naturals. See Complaint, Paragraph 24, Page 6. The complaint alleges that this
“misrepresentation was the most crucial and important of all because it was always the bargained
for expectation of Plaintiff... .” dd.

The complaint’s third cause of action alleges a breach of contract, the breach of
which allegedly consists of Naturals’ failure to comply with the terms of either the 33 Act or the
34 Act. See Complaint, Paragraph 29, Page 6.

Plaintiffs fifth cause of action cites to the SEC Registration Statement and the SEC
Form 15 allegedly filed by Naturals. See Complaint Paragraph 37, 43, 45, and 46, Pages 8, 9, 11,
and 12. Paragraph 45 of the complaint specifically alleges that under either the 33 Act or the 34
Act, “the filing of the [SEC] Form 15 suspended the obligations of [Defendant Hemp] to file the
required periodic reports with the SEC including Forms 10K, 10Q, and 8K all of which were
necessary and material elements and conditions under the Notes and Agreements . . .
Paragraph 46 of the complaint then asserts “[t]hat the filing of the [SEC] Form 15 was a blatant
and willful default of Sections 3.7 and 3.8 of the [December Note and March Note] and Section
A(g) of the [December and March SPAs], . . . .” The allegations contained in Paragraphs 45
and 46 of the complaint cannot be properly litigated without substantial reliance on and reference
to the 33 Act and 34 Act and the regulations promulgated thereunder.

Plaintiffs sixth cause of action cites Naturals’ alleged failure to comply with the

reporting requirements of either the 33 Act or the 34 Act or the failure to be subject to the

reporting requirements of those acts as grounds for default. See Complaint, Paragraph 52, Page

 

 

 

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 9 of 92 PagelD #: 9

13. The same cause of action portrays Naturals’ filing of a SEC Form 15 as an effort to frustrate
Plaintiff's rights under the December and March Notes and requests an Order of this Court
directing the withdrawal of the Form 15. See Complaint, Paragraphs 56 and 57, Page 15. This
cause of action directly rests on the 33 Act, the 34 Act, the regulations thereunder, and the legal
effect of Defendant Hemp’s filing of an SEC Form 15. These allegations all directly implicate
federal law.

Plaintiff's seventh cause of action alleges that Jacobson’s and Bleier’s filing of the
Form 15 evidenced their preconceived fraudulent intent to induce the Plaintiff to invest in
Naturals. See Complaint, Paragraphs 60, 63, and 64, Page 16. The allegations contained in this
cause of action rely directly on the effect of the Defendants’ filing of the SEC Form 15 on
Naturals’ obligations under both the December Note and the March Note. One cannot adjudicate
the effect of the Defendants’ filing of a Form 15 without reference to the 33 Act, the 34 Act, and
the SEC regulations promulgated pursuant to those acts.

Plaintiff's eighth cause of action alleges that Naturals was insolvent before its SEC
filings and that, as a result, Defendant Jacobson owed Naturals a fiduciary duty. See Complaint,
Paragraphs 68 and 69, Page 17. As the Plaintiff's alleged evidence of Naturals? insolvency rests
solely upon filings that Naturals allegedly made with the SEC, a federal question is raised
regarding the effect of the alleged SEC filings and the effect of the SEC filings on the creation of
the fiduciary duty that Plaintiff alleges existed at time material to the compiaint’s eight cause of
action.

Finally, Plaintiff’s ninth cause. of action cites the SEC Form 15 filing as an act
evidencing Jacobson’s and Bleier’s intentional interference with the contracts between Plaintiff

and Naturals. See Complaint, Paragraph 78, Page 18. Plaintiff's allegations that Jacobson and
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 10 of 92 PagelD #: 10

Bleier interfered with Plaintiff's contracts with Naturals cannot be litigated without adjudicating
issues involving the alleged filing of the SEC Form 15 and its operative effect under the 33 Act,
the 34 Act, and the SEC regulations promulgated under both of those acts.

Prerequisites for Removal Have Been Met

This Notice of Removal is timely. 28 U.S.C. §1446(b)(2)(B) provides that each
defendant has 30 days from receipt of the initial pleading to request removal. Defendants herein
were served by e-mail upon the undersigned on June 19, 2019.

This action is properly removed to the United States District Court for the Eastern
District of New York, Central Islip Division, which is the “district and division embracing the
place where [the] action is pending.” 28 U.S.C. §1441 (a). |

28 U.S.C. §1441(a) requires that the removing defendants provide a copy of “all
process, pleadings, and orders served upon such defendant or defendants in such action.” Copies
of the summons and complaint are attached hereto as Exhibit A.

Notice to Adverse Party of Removal to Federal Court is attached as Exhibit H hereto.
This notice and the Notice of Removal, with be served upon counsel for Plaintiff and the clerk of
the New York State Supreme Court, Nassau County.

By filing this Notice of Removal, Defendants do not waive their right to object to
jurisdiction over the person, or venue, and specifically reserve the right to assert any defenses
and/or objections to which they may be qualified to assert.

If any question arises as to the propriety of removal of this action, Defendants
respectfully request the opportunity to submit briefing and oral argument and to conduct

discovery in support of their position that removal is proper and that subject matter exists.

10
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 11 of 92 PagelID #: 11

Conclusion
Here, complete diversity exists between Plaintiff and each Defendant. The threshold
amount for diversity actions, $75,000.00 is clearly exceeded. Finally, each of Plaintiffs causes
of action raises a federal question under United States statutes and regulations promulgated ,
thereunder. The prerequisites for removal have been satisfied.

Dated: New York, New York
July 8, 2019

The Law Offices of Scott L. Fenstermaker, P.C.

By: S cay v4 Roe ct

Scott L. Fenstermaker, Esq.

Signed Pursuant to Rule 11 of the Fed.R.Civ.Proc.
Attorney for Defendants

100 Park Avenue, 16" Floor

New York, New York 10017

917-817-9001

scott@fenstermakerlaw.com

 

To: Clerk of the Court
United States District Court
Eastern District of New York
225 Cadman Plaza East
Brooklyn, New York 11201

 

Naidich Wurman, LLP
Attorneys for Plaintiff

111 Great Neck Road, Suite 214
Great Neck, New York 11021

 

It
 

Page 12 of MasragelQd#7$2/2019

 

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

SUPREME COURT OF THE STATE OF NEW YORK

 

 

COUNTY OF NASSAU
-X
POWER UP LENDING GROUP, LTD., Index No.
Plaintiff designates
Plaintiff, Nassau County as the
place of trial
-against-
The basis of the venue
HEMP NATURALS, INC., LEVI JACOBSON, is by contract CPLR §501
AND YOSEF BLEIER,
SUMMONS
Defendants. Plaintiff's principal place of
Business:
ceontutannneyenutann aus WX 111 Great Neck Road —
Ste. 216

Great Neck, NY 11021
YOU ARE HEREBY SUMMONED to answer the Complaint in the above-
entitled action and to serve a copy of your Answer on the Plaintiff’s attorney within
twenty (20) days after the service of this summons, exclusive of the day of service or
within thirty (30) days after completion of service where service is made in any other
manner than by personal delivery within the State. In case of your failure to appear

wit for the relieff demanded in

  

or to answer, judgment will be taken against you by def

  

the Complaint.

Dated: Great Neck, New York
June?, 2019

  

 

Afeta WUR WAN, LLP
Worneys for Plaintiff

111 Great Neck Road - Suite 214

_ Great Neck, New York 11021

(516) 498-2900

1 of 26
Page 13 of {ger ane! d4739/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

Defendants’ Addresses:

Hemp Naturals, Inc.
16950 North Bay Road - Suite 1803
Sunny Isles Beach, FL 33160

 

Levi Jacobson
16950 North Bay Road - Suite 1803
Sunny Isles Beach, FL 33160

Yosef Bleier
16950 North Bay Road - Suite 1803
Sunny Isles Beach, FL 33160

 

 

 

2 of 26
Page 14 of ise ane! d$734/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

 

SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NASSAU

ce ee as ae

POWER UP LENDING GROUP, LTD. Index No.

 

Plaintiff
-against-

 

HEMP NATURALS, INC., LEVI TACOBSON,
AND YOSEF BLEIER,

Defendants.
a etree . eet x

 

COMPLAINT

Plaintiff, Power Up Lending Group, Ltd. (“Plaintiff”), files this Complaint and alleges the

following:
I. SUMMARY
1, Plaintiff brings this action for equitable relief and damages caused by breaches of

contract and tortious misconduct by Hemp Naturals, Inc. (“the Defendant” or “the Company”),

 

Levi Jacobson and Yosef Bleier (“the Individual Defendants”) (collectively, “the Defendants”).
Through this action, Plaintiff seeks to recover losses caused by the Defendant’s intentional and/or
reckless misconduct, including compensatory damages, which losses may only be avoided if the
relief described herein below is granted.

2, That Plaintiff was an investor in the Defendant and was well-known to the
Defendant, Plaintiff's business strategy at the time of the stock purchases and loans and issuance
of notes at issue was to invest in publicly-traded, nano-cap companies whose securities are traded
on the Over the Counter Bulletin Board, OTCQB and the “Pink Sheets.” Nano-cap companies,

such as the Defendant, are often capital-constrained, as their low market capitalization hinders

 

their access to banks or investment firms. Plaintiff provides capital to such companies, as an

investment in return for shares purchased at a discount to market price.

3 of 26
 

FILED:
NYSCEF DOC. NO. 1 RECEIVED NYSCEF:

Page 15 of.Q2nRagelR

 

3, That Plaintiff invested $111,000 in the Defendant by purchasing securities directly
from the Defendant and making loans thereto, and has sustained damages in excess of $222,000,

exclusive of attorney’s fees, pre-judgment interest and costs.

il, JURISDICTION AND VENUE

4, Defendant, directly and indirectly, singly or in concert, made use of the means and
instrumentalities of interstate commerce, the means and instruments of transportation and
communication in interstate commerce, or of the mails in connection with the acts, practices and
courses of conduct alleged in this Complaint, certain of which occurred within the State of New
York, County of Nassau.

5. Venue is proper in this Court because Plaintiff transacts business and maintains its
principal place of business in the State of New York, County of Nassau. In addition, the parties
have agreed to jurisdiction and to place venue for this action in the State of New York, County of
Nassau.

6, That in connection with the acts alleged in this Complaint, the Defendant directly
or indirectly used the means and instrumentalities of interstate commerce, including, but not
limited to, the mails, interstate telephone communications and the facilities of the national
securities markets.

HI PARTIES

7, That at all times relevant herein, Plaintiff has been and remains a corporation
organized and existing under the laws ofthe Commonwealth of Virginia with an office for business
in the County of Nassau, State of New York, not engaged in the banking business, and is a citizen
of the Commonwealth of Virginia.

8. That at all times relevant herein, the Defendant has been and remains a corporation

organized and existing under the laws of the State of Delaware, with an office for business in the

4 of 26

67:7$9/2019

06/07/2019

 

 
Page 16 of igex age !8.6%755/2019

1 RECEIVED NYSCEF: 06/07/2019

 

 

NYSCEF DOC. NO.

State of Florida, County of Miami Dade. That the Defendant has contractually agreed to consent
to jurisdiction in the State of New York, County of Nassau and to place venue therein, and to apply
Virginia law herein (Note, paragraph 4.7; Agreement, paragraph 8). That the Defendant is a citizen
of the State of Delaware.

9. That defendant Levi Jacobson (“Jacobson”) has been and remains a resident of the
State of Florida and the President and Chief Executive Officer of the Defendant, as well as the
signatory on behalf of the Defendant to the Notes and Agreements that are the subject of this
action, and as a result thereof, and his close relationship to the Defendant and the transactions
themselves is bound by the jurisdiction and venue provisions contained in the Notes and
Agreements. That Jacobson is a citizen of the State of Florida.

10. That defendant Yosef Bleier (“Bleier”) has been and remains a resident of the State
of Florida, and a consultant to the Defendant with a direct financial interest in the Defendant and
the transactions at issue here, such that by virtue of his close relationship to the Defendant and the
transactions, as well as a conspiracy formed between himself, Jacobson and the Defendant is also
bound by the jurisdiction and venue provisions contained in the Notes and Agreements. That
Bleier is a citizen of the State of Florida.

IV. FACTUAL ALLEGATIONS

11, That heretofore and from time to time, the Defendant, as weil Jacobson and Bleier,
acting in concert and in conspiracy against the Plaintiff, has made material misrepresentations of
fact to Plaintiff, knowing that such misrepresentations were false, and upon which Plaintiff relied

and was damaged.

12. That as a result of these material misrepresentations, Plaintiff invested $111,000 in

the Defendant and sustained damages thereby.

5 of 26

 
Page 17 of ger ane! d4759/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

AS AND FOR A FIRST CAUSE OF ACTION
PROMISSORY NOTES DEFAULTS

13. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
through 12 of this Complaint with the same force and effect as if fully set forth at length herein.

14, That on or about December 6, 2018, the Defendant, as borrower, made, executed
and delivered to Plaintiff a convertible promissory note (“the December Note”) in the amount of
$43,000.00, which Note was issued pursuant to a Securities Purchase Agreement (“the December
Agreement”) of even date, which provided for certain issuance of, and conversion rights in and to
the common stock of the Defendant.

15. That the Agreements between the parties provided that venue for any action
between the parties would be the State of New York, County of Nassau.

16. ‘That in the Note, the Defendant: (i) granted Plaintiff the right to convert all or any
part of the outstanding and unpaid principal amount and accrued interest of the Note into fully paid
and non-assessable shares of common stock of the Defendant; and (i) agreed that an Event of
Default of the Note shall occur upon the failure of the Defendant to timely issue shares of common
stock of the Defendant to Plaintiff upon receipt of a conversion notice delivered pursuant to the
Note, That in order to effectuate the conversion process, the Note also provided that the failure of
the Defendant to comply with the reporting requirements of the Exchange Act would also be a

material event of default.

 

17, That on March 14, 2019, Defendant issued a Note and Securities Agreement to
Plaintiff in identical form with the same terms and conditions as the December Note and
Agreement in the amount of $68,000 (“the March Note and Agreement”).

18. That the Defendant has willfully and unlawfully refused to take such steps as are

 

necessary to comply with the reporting requirements of the Exchange Act and thus is in default

6 of 26
Page 18 of, g2dRage!R d4738/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

 

under both the Notes and the Agreements, which defaults have never been cured and which have
prevented conversions from taking place, thus totally frustrating and thwarting the purpose of the
subject transaction by virtue of its actions, including, among other things, de-listing of it stock and
rendering it untradeable.

19. That by virtue of the foregoing, the Defendant is in default under the Notes and is
also in default under the Agreements, and no such defaults have been cured.

20. That the Defendant has not cured these defaults thereby causing damages to
Plaintiff in an amount to be determined by the Court but not less than an amount equal to the
existing and remaining principal balance under the Notes, which is calculated as $111,000 together
with an additional amount of $111,000 as a result of the defaults, for a total due of $166,500 as of
June 6, 2019. These additional damages arise from the fact that the Notes expressly provides that
in the event of an uncured default, the obligor will be responsible for one and a half times (150%)
of the amount of the principal balance then due as liquidated damages and not as a penalty.

21. That the Defendant has caused damages to Plaintiff in an amount to be determined
by the Court but not less than an amount equal to $166,500 together with applicable interest and
default interest thereon from June 6, 2019, and the Plaintiff demands judgment accordingly. That
no part of the amount due has been paid despite due demand.

AS_AND FOR A SECOND CAUSE OF ACTION - FRAUD

22, Plaintiff repeats and realieges each and every allegation contained in paragraphs 1
through 21 of this Complaint with the same force and effect as if fully set forth at length herein.

23, That Plaintiff made an investment in the aggregate amount of One Hundred Eleven
Thousand Dollars ($111,000.00) in the Defendant as a result of the foregoing transactions and as

a result of the Defendant’s defaults and intentional wrongdoing has not received any payment of

7 of 26
Page 19 ofpfiger aan! 7789/2019

NYSCEF Doc, NO. 1 RECHIVED NYSCEF: 06/07/2019

 

 

 

principal or interest on the Notes other than as stated above, and has also been deprived of its rights
and opportunities to convert the debt into Conversion Shares as aforesaid.
24. That Plaintiff's willingness to assent to the terms of the investment and the Notes,

and the investments themselves, was caused by the fraudulent misrepresentations of the Defendant

 

contained within the Notes and Agreements and confirmed by resolutions of the Board of Directors

 

and Officers Resolutions of the Defendant including but not limited to the representations that the
Defendant would not fail to comply with the reporting requirements, which misrepresentation was
the most crucial and important of all because it was always the bargained for expectation of
Plaintiff and the intention of the parties that the repayment of the Note would occur via the
conversion process,

25. That upon information and belief, the Defendant made the foregoing
misrepresentations with the knowledge that Plaintiff would rely thereon, and that the Defendant
had no intention to honor its obligations under the Note and the Agreement.

26. That as a result of the foregoing, Plaintiff has been irreparably harmed.

27, ‘That the Defendant’s actions have caused damages to Plaintiff in an amount to be
determined by the Court but not less than an amount equal to $111,000.00 together with applicable
interest thereon, and Plaintiff demands judgment accordingly.

AS AND FOR A THIRD CAUSE OF ACTION
BREACH OF CONTRACT — LOST PROFITS

28. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
through 27 of this Complaint with the same force and effect as if fully set forth at length herein.

29. ‘That as a direct result of the defaults of the Defendant and its failure to abide by its
contractual obligations, Plaintiff has been deprived of, and continues to be deprived of, the
opportunity to acquire and to sell the common stock of the Defendant at a profit, which profits

have been irretrievably lost as the markets for the common stock can no longer be recreated.

6
8 of 26
Page 20 Ofisak Hae! le 7755/2018

NYSCEF Doc, NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

30. That by reason of the foregoing, Plaintiff is entitled to judgment in an amount to be
determined by the Court and equal to the lost profits that Plaintiff would have realized had the
stock been made available and delivered to Plaintiff in accordance with its Conversion Notice.

AS.AND FOR A FOURTH CAUSE OF ACTION
BREACH OF CONTRACT — LITIGATION EXPENSES

31. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

 

through 30 of this Complaint with the same force and effect as if fully set forth at length herein.
32, That the Notes and Agreements provide that in the event of a dispute and/or
litigation between the parties, the prevailing parties shall be entitled to recover all of its litigation
expenses including reasonable attorney fees.
33. That by reason of the foregoing, Plaintiff is entitled to a judgment against

Defendant for the reasonable legal fees and litigation expenses paid or incurred in this action.

 

AS AND FOR A FIFTH CAUSE OF ACTION — BREACH OF CONTRACT

34. Plaintiff repeats and realleges each and every allegation contained in paragraphs |

 

through 33 of this Complaint with the same force and effect as if fully set forth at length herein.
35. That in the Notes, Defendant granted Plaintiff the right to convert all or any part of
the outstanding and unpaid principal amount of the Note into fully paid and non-assessable shares
of common stock of the Defendant, as described above.
36. That Section 1.1 of the Note provides, in part, the following: "Conversion Right.
The Holder shall have the right from time to time, and at any time on or prior to the later of: (i) the
Maturity Date; and (ii) the date of payment of the Default Amount (as defined in Article IID)

pursuant to Section 1.6(a) or Article IIL, each in respect of the remaining outstanding principal

 

amount of this Note to convert all or any part of the outstanding and unpaid principal amount of

this Note into fully paid and non- assessable shares of Common Stock..."

9 of 26
Page 21 Of RpeR ame!lledt7 89/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 66/07/2019

 

 

37. That Section 1.4(d) of the Note provides, in part, the following: "Delivery of
Common Stock Upon Conversion. Upon receipt by the Borrower from ihe Holder of a facsimile
transmission (or other reasonable means of communication) of a Notice of Conversion meeting
the requirements for conversion as provided in this Section 1.4, the Borrower shall issue and
deliver or cause to be issued and delivered to or upon the order of the Holder certificates for the
Common Stock issuable upon such conversion within three (3) business days after such receipt
(and, solely in the case of conversion of the entire unpaid principal amount hereof, surrender of
this Note) (such second business day being hereinafter referred to as the “Deadline”) in accordance
with the terms hereof and the Purchase Agreement (including, without limitation, in accordance
with the requirements of [Section 2(g)] of the Purchase Agreement that certificates for shares of
Common Stock issued on or after the effective date of the Registration Statement upon conversion
of this Note shall not bear any restrictive legend)..."

38. That Section 1.4(e) of the Note provides, in part, the following: “Obligation of
Borrower to Deliver Common Stock. ... If the Holder shall have given a Notice of Conversion

as provided herein, the Borrower’s obligation to issue and deliver the certificates for Common

 

Stock shall be absolute and unconditional, irrespective of the absence of any action by the Holder
to enforce the same, any waiver or consent with respect to any provision thereof, the recovery of
any judgment against any person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or any setoff,
counterclaim, recoupment, limitation or termination, or any breach or alleged breach by the Holder
of any obligation to the Borrower, and irrespective of any other circumstance which might
otherwise limit such obligation of the Borrower to the Holder in connection with such conversion.”

39. That Section 1,4(g) of the Note provides, in part, the following: “Failure to Deliver

 

Common Stock Prior to Deadline, Without in any way limitmg the Holder’s right to pursue other

8
10 of 26
Page 22 offsak au! dr788/2019

 

FILED:
NYSCEF DOC. NG. 1 RECEIVED NYSCEF: 06/07/2019

 

remedies, including actual damages and/or equitable relief, the parties agree that if delivery of the
Common Stock issuable upon conversion of this Note is more than three (3) business days after
the Deadline (other than a failure due to the circumstances described in Section 1.3 above, which

failure shali be governed by such Section) the Borrower shall pay to the Holder $2,000 per day in

 

cash, for each day beyond the Deadline that the Borrower fails to deliver such Common Stock.

Such cash amount shall be paid to Holder by the fifth day of the month following the month in

 

which it has accrued or, at the option of the Holder (by written notice to the Borrower by the first
day of the month following the month in which it has accrued), shall be added to the principal
amount of this Note, in which event interest shall accrue thereon in accordance with the terms of
this Note and such additional principal amount shall be convertible into Common Stock in
accordance with the terms of this Note.”

40, That Section 3.2 of the Note provides, in part, the following as an “Event of
Default” pursuant to the Notes: “Conversion and the Shares. The Borrower fails to issue shares of

Common Stock to the Holder (or announces or threatens that it will not honor its obligation to do

 

sO) upon exercise by the Holder of the conversion rights of the Holder in accordance with the terms
of this Note, fails to transfer or cause its transfer agent to transfer (electronically or in certificated
form) any certificate for shares of Common Stock issued to the Holder upon conversion of or

otherwise pursuant to this Note as and when required by this Note, or fails to remove any restrictive

 

legend (or to withdraw any stop transfer instructions in respect thereof) on any certificate for any
shares of Common Stock issued to the Holder upon conversion of or otherwise pursuant to this
Note as and when required by this Note (or makes any atmouncement, statement or threat that it
does not intend to honor the obligations described in this paragraph) and any such failure shall

continue uncured (or any announcement, statement or threat not to honor its obligations shall not

 

9
11 of 26
 

 

be rescinded in writing) for three (3) days after the Borrower shall have been notified thereof in
writing by the Holder.”

41, That Section 3.16 of the Note provides, the following: “Cross-Default,
Notwithstanding anything to the contrary contained in this Note or the other related or companion
documents, a breach or default by the Borrower of any covenant or other term or condition
contained in any of the Other Agreements, after the passage of all applicable notice and cure or
grace periods, shall, at the option of the Borrower, be considered a default under this Note and the
Other Agreements, in which event the Holder shall be entitled (but in no event required) to apply
all rights and remedies of the Holder under the terms of this Note and the Other Agreements by
reason of a default under said Other Agreement or hereunder. “Other Agreements” means,
collectively, all agreements and instruments between, among or by: (1) the Borrower, and, or for
the benefit of, (2) the Holder and any affiliate of the Holder, including, without limitation,
promissory notes; provided, however, the term “Other Agreements” shall not include the related
or companion documents to this Note, Each of the loan transactions will be cross-defaulted with
each other loan transaction and with all other existing and future debt of Borrower to the Holder.”

42. That Article II of the Note provides, in part, the following: “Upon the occurrence
and during the continuation of any Event of Default specified in Section 3.1, 3.3, 3.4, 3.6, 3.8, 3.9,
3.11, 3.12, 3.13, 3.14 or 3.15 exercisable through the delivery of written notice to the Borrower by
such Holders (the “Default Notice”), and upon the occurrence of an Event of Default specified the
remaining sections of Articles III, the Note shall become immediately due and payable and the
Borrower shall pay to the Holder, in full satisfaction of its obligations hereunder, an amount equal
to the greater of (i) 150% times the sum of (w) the then outstanding principal amount of this Note
plus (x) accrued and unpaid interest on the unpaid principal amount of this Note to the date of

payment (the “Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts

10
12 of 26

Page 23 ofgeragall ¢7:723/2019

NYSCEF boc. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

 
Page 24 ofigaxageall 6784/2019

NYSCEF Doc. No. 1 RECEIVED NYSCEF: 06/07/2019

 

 

referred to in clauses (w) and/or (x) plus (z) any amounts owed to the Holder pursuant to Sections
1.3 and 1.4(g) hereof (the then outstanding principal amount of this Note to the date of payment
plus the amounts referred to in clauses (x), (y) and (z) shall collectively be known as the “Default
Sum”) or (ii) the “parity value” of the Default Sum to be prepaid, where parity value means (a) the
highest number of shares of Common Stock issuable upon conversion of or otherwise pursuant to
such Default Sum m accordance with Article I, treating the Trading Day immediately preceding
the Mandatory Prepayment Date as the “Conversion Date” for purposes of determining the lowest
applicable Conversion Price, unless the Default Event arises as a result of a breach in respect of a
specific Conversion Date in which case such Conversion Date shall be the Conversion Date),
multiplied by (b) the highest Closing Price for the Common Stock during the period beginning on
the date of first occurrence of the Event of Default and ending one day prior to the Mandatory
Prepayment Date (the “Default Amount”) and all other amounts payable hereunder shall
immediately become due and payable, all without demand, presentment or notice, all of which
hereby are expressly waived, together with all costs, including, without limitation, legal fees and
expenses, of collection, and the Holder shali be entitled to exercise all other rights and remedies
available at law or in equity. If the Borrower fails to pay the Default Amount within five (5)
business days of written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long and to the extent that
there are sufficient authorized shares), to require the Borrower, upon written notice, to immediately
issue, in lieu of the Default Amount, the number of shares of Common Stock of the Borrower
equal to the Default Amount divided by the Conversion Price then in effect.”

43, That compounding the felonious nature of the Defendant’s conduct, on April 2,
2019, the Defendant filed a Form 15 with the United States Securities and Exchange Commission

(“the SEC”) which was again another material and highly prejudicial default under the Notes and

ll
13 of 26
Page 25 of gar adel 7739/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

Agreements and undertaken for the principal purpose of again depriving the Plaintiff of its

contractual rights in a fraudulent manner.

 

44, That on April 3, 2019 Plaintiff served a formal Notice of Default on defendant, a
copy of which is annexed hereto and incorporated herein; together with a copy of the Form 15.

45. That under the Exchange Acct, the filing of the Form 15 suspended the obligations
of the Defendant to file the required periodic reports with the SEC including Forms 10K, 10Q, and
8K. all of which were necessary and material elements and conditions under the Notes and
Agreements because once the Defendant ceased such filings, its stock can no longer be traded or
sold by the Plaintiff at the time of receipt, thereby completely thwarting all of the Plaintiff's
contractual rights and rendering the transactions at issue valueless to the Plaintiff.

46, That the filing of the Form 15 was a blatant and willful default of Sections 3.7 and
3.8 of the Note and Section 4 (g) of the Agreement, defaults which have never been cured or
attempted to be cured.

47, That the Defendant has not cured the defaults, thereby causing damages to the
Plaintiff in an amount to be determined by the Court but not less than an amount equal to the sum
of: (i) the greater of $111,000.00. and the “parity value” as such term is defined in the Note; and
(ii) $2,000 per day until the issuance of the Conversion Shares; together with applicable interest at
the default rates set forth in the Notes. That this amount is the amount of damages sustained by
Plaintiff because under the Note and Agreement the Defendant is responsible for paying 150% of
the principal value of the Note, which prior to default was $111,000.00.

48. That by reason of the foregoing, Plaintiff demands judgment.in an amount to be
determined by the Court in an amount not less than $166,500.00 plus default interest from the date

of default and $2,000 per day continuing until the issuance of the conversion shares.

12
14 of 26
Page 26 OfpRsnr age! |@ #7252019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

 

AS. AND FOR A SIXTH CAUSE OF ACTION — SPECIFIC PERFORMANCE

49. _ Plaintiff repeats and realleges each and every allegation contained in paragraphs 1-

 

48 of this Complaint with the same force and effect as if fully set forth at length herein. .

50, That as set forth in the definitive documents referred to herein, an essential element

 

of the loan transactions between Plaintiff and Defendant are the conversion rights afforded to
Plaintiff to obtain free trading discounted shares of the Defendant’s stock.

51. To ensure the issuance of the Defendant’s shares pursuant to conversion notes
issued by Plaintiff as part and parcel of the loan transactions, Plaintiff required the Defendant to
agree that it would take no steps to frustrate the conversion rights of the Plaintiff.

52. The Note provides that the following shall be material defaults under its terms and
provisions:

3.7 Delisting of Common Stock. The Borrower shall fail to maintain

the listing of the Common Stock on at least one of the OTC, (which specifically
includes the quotation platforms maintained by the OTC Markets Group) or an
equivalent replacement exchange, the NASDAQ National Market, the
NASDAQ S Cap Market, the New York Stock Exchange, or the NYSE
American Stock Exchange.
3.8 Failure to Comply with the Exchange Act. The Borrower shall fail to
comply with the reporting requirements of the Exchange Act, and/or the
Borrower shall cease to be subject to the reporting requirements of the
Exchange Act.

53, The purpose of these provisions is to ensure that the Plaintiff will be able to convert
debt into stock of the Defendant and will then be able to sell that stock on the open market, as it is
well known to both parties and the investment community in general that companies such as the
Defendant are not expected to pay these obligations as they generally do not have the cash or other

resources to do so and instead all parties expect and agree that payment shall be made by the

conversion process, such that it is the acquisition of free trading stock that is the purpose of the

13
15 of 26
Page 27 ofyisek ane! d778d/2019
NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

transaction and without which the transaction is valueless and would never be entered into by the
Plaintiff.

54. The conversion feature in loans made by Plaintiff to the Defendant were at all times
an essential condition of the transactions such that without such rights to convert into free trading
stock in accordance with the loan documents, Plaintiff would not have made any of these loans.
Accordingly, both the notes and companion loan agreements provided in pertinent part as follows:

Note Paragraph 4.10:

 

4.10: Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Borrower acknowledges that the remedy at law
for a breach of its obligations under this Note will be inadequate and agrees, in the event of a
breach or threatened breach by the Borrower of the provisions of this Note, that the Holder shall
be entitled, in addition to all other available remedies at law or in equity, and in addition to the
penalties assessable herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Note and to enforce specifically the terms and provisions thereof, without the
necessity of showing economic loss and without any bond or other security being required.

 

 

Securities Purchase Agreement Section 8 (m):

8(m): Remedies. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the remedy at
law for a breach or threatened breach by the Company of the provisions of this Agreement, that
the Buyer shall be entitled, in addition to all other available remedies at law or in equity, and in
addition to the penaities assessable herein, to an injunction or injunctions restraining, preventing
or curing any breach of this Agreement and to enforce specifically the terms and provisions hereof,
without the necessity of showing economic loss and without any bond or other security being
required,

55. It is not possible to quantify the damages that would have sustained by Plaintiff
based on Defendant’s willful refusal to allow Plaintiff to exercise its conversion rights under the
subject notes, At the time of each conversion, the discount available to Plaintiff permits it to obtain
shares of the Defendant based on the average of the three lowest closing bid prices out of the last

ten days that the Defendant’s stock could be traded. Having obtained such shares on a periodic

14
16 of 26
Page 28 of, Q2eRagellad#728) 2019

NYSCEF boc. NO. I RECEIVED NYSCEF: 06/07/2019

 

 

basis, Plaintiff would then seli the shares so obtained in the open market thereby deriving a profit
which could not be ascertained or quantified in advance.

56. Defendant’s willful and improper filing of the Form 15 as part and parcel of its
refusal to permit the conversion process to go forward, and the overt attempts to frustrate, hinder
and delay Plaintiff's conversion rights herein have and will result in irreparable harm for which

there is no adequate remedy of law. By reason of the foregoing, at the time that the loan documents

 

were executed, the Defendant acknowledged and consented to injunctive releases as set forth
above.

57, That by reason of the foregoing, Plaintiff seeks an Order of this Court for an
affirmative injunction directing the Defendant, and all of the Defendant’s agents, servants and
employees, including its present and future transfer agents, to specifically perform the Defendant’s
obligations, to withdraw the Form 15, and to process all Notices of Conversion issued by the
Plaintiff promptly and to issue the necessary shares requested in each conversion until the total

obligations owed to the Plaintiff are paid in full including ali default ammounts due under the Notes.

 

Additionally, Plaintiff requests that the Court issue an injunction prohibiting the Defendant from
issuing any further shares of stock whether common or preferred, so as not to dilute Plaintiff’ s
conversion process, until such time as the obligations owed by the Defendant to the Plaintiffunder
the Note have been fully satisfied.

58, That the Plaintiff has no adequate remedy at law.

AS AND FOR A SEVENTH CAUSE OF ACTION ~ FRAUD IN THE INDUCEMENT

59. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
through 58 of this Complaint with the same force and effect as if fully set forth at length herein.

60. That prior to entering into the transactions referred to above, the Defendant, Jacobson

and Bleier failed to divulge that at the same time that they were entering into the Notes and

15
17 of 26
Page 29 offisnk age! d7789/2019

NYSCEF DOC. No. 1 : RECEIVED NYSCEF: 06/07/2019

 

 

Agreements and accepting the proceeds of the Notes, that they had a preconceived intent to default
under the same by filing the Form 15 promptly after executing the Notes and Agreements and
accepting the proceeds.

61, ‘That the Defendants were under a duty to speak and to reveal those material facts, all
of which should also have been revealed to the Plaintiff.

62. That the Plaintiff entered into the transactions complained of and advanced the funds
referred to above without any knowledge of such wrongdoing, and the Plaintiff would never have
done so had it been aware of these allegations of wrongdoing as described above.

63. In an obvious intent to defraud, the Plaintiff only a few days (12 days — 8 business

days) after receiving the funding from the Plaintiff, the Defendants caused the Form 15 to be filed

 

thereby causing the Company to breach and abrogate the Company’s obligations under the Notes and
Agreements, That had the Defendants not concealed the truth in deliberate fashion from the Plaintiff,
the Plaintiff would never had advanced the funds at issue and would have sustained no damages
whatsoever.

64. That continuing thereafter and to the present day, the Defendants have failed and
refused to withdraw the Form 15, thereby evidencing their malicious and purposeful intent to
defraud the Plaintiff as part and parcel of a fraudulent conspiracy among ail of the Defendants.

65, That had the Plaintiff known of the truth of the Defendants’ intentions, the Plaintiff
never would have engaged in the transactions complained of or advanced the funds at issue, such
that the Plaintiff was defrauded by the Company, Jacobson and Bleier acting in concert.

66, That by reason of the foregoing, Plaintiff demands judgment for the sum of

$116,500 plus interest.

16
18 of 26
 

 

AS AND FOR AN EIGHTH CAUSE OF ACTION — BREACTI OF FIDUCIARY DUTY

67, Plaintiff repeats and realleges each and every allegation contained in paragraphs 1
through 66 of this Complaint with the same force and effect as if fully set forth at length herein,

68. That at all times relevant herein, the Company was an insolvent corporation as its
debts exceeded its assets and it was unable to pay its current expenses as they came due.

69. That in the filings that the Company made with the SEC prior to its defaults, the
Defendant admitted that it was an insolvent corporation both from a standpoint of net worth and
the standpoint of income and expense.

70. That at all times relevant herein, Jacobson was an officer and director of the
Company and that as a result of the Company’s insolvency, a fiduciary relationship came into
being between the Plaintiff, as a creditor of the Company, and Jacobson.

71. That Jacobson was therefore under a fiduciary obligation to use his best efforts and
exercise his judgment and discretion to see to it that the assets of the Company would be utilized
or made available for the benefit of the Plaintiff as a creditor of the Company.

72. That Jacobson failed and refiised to adhere to his fiduciary obligations or to honor
the same and failed to use his best efforts and judgment to make such assets available to the
Plaintiff, thereby causing the Plaintiff irreparable financial harm.

73, That by reason of the foregoing, Plaintiff demands judgment against Jacobson for
the sum of $116,500 based on the cause of action of breach of fiduciary duty.

AS AND FOR A NINTH CAUSE OF ACTION —
INTENTIONAL INTERFERENCE WITH CONTRACT

74. Plaintiff repeats and realleges each and every allegation contained in paragraphs 1

through 73 of this Complaint with the same force and effect as if fuily set forth at length herein.

17
19 of 26

Page 30 of aexragn!Q67789/2019

NYSCEF Doc. NO. 1 RECEIVED NYSCEF: 06/07/2019
Page 31 Ofiibak ae! di789/2019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

75. That Jacobson and Bleier were fully aware at all times of the existence and the
valid and binding nature of the Notes and Agreements and that the same were legally enforceable
contractual obligations of the Company.

76. That Jacobson and Bleier intentionatly and with malice of forethought caused the
Company to breach the Notes and Agreements without any legal or factual justification.

77. That Jacobson and Bleier caused these breaches and defaults to take place for
their own personal benefit as their actions made the funds advanced by Plaintiff available to be
paid to themselves in compensation and other financial benefits, rather than to be used for
legitimate corporate obligations or to be repaid to Power Up.

78. That as further evidence of this conspiracy to intentionally interfere with the
Plaintiffs contractual rights, Jacobson and Bleier deliberately caused the Company to file the
Form 15 thereby making it impossible for the Plaintiff to convert the Notes into stock of the
Company and totally frustrating the entire purpose of the transactions.

79, That Jacobson and Bleier took these actions for their own personal! benefit and not
for the benefit of the Company.

80. That as a result of Jacobson and Bleier are liable to Power Up under the theory of
intentional interference of contract, thereby causing damages to Power Up of at least $166,500,

WHEREFORE, PLAINTIFF demands judgment against Defendants as follows:

(i) For $116,500 on the First Cause of Action;

(ti) For $111,000 on the Second Cause of Action;

(iii) For an amount of lost profits to be determined by the Court but in no event
less than $166,500 on the Third Cause of Action;

(iv) Awarding Plaintiff its reasonable legal fees and costs of litigation on the

Fourth Cause of Action;

18
20 of 26

 

 
 

Cc. 2:19. 2091. i ‘
(FILED; “NASSAU COUNTY CLERK 0670772019 G2:34 pM) O° 9? Obniek a@e!eoi75¥72019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

(v} For an award of consequential damages in an amount to be determined by
the Court but no less than $166,500 on the Fifth Cause of Action;

(vi) For a judgment awarding specific performance of the Defendant’s
contractual obligations under the Note and Agreement, and directing a mandatory injunction
compelling the Defendant and its present and future transfer agent to withdraw the Form 15 filed

° with the SEC and to permit the conversion of the Note into common stock and the subsequent sale
of such stock by Plaintiff in accordance therewith on the Sixth Cause of Action; and

(vii) For $166,500 on the Seventh Cause of Action;

(viii) For $166,500 on the Eighth Cause of Action;

(ix) For $166,500 on the Ninth Cause of Action; and

(x) Together with the costs and disbursements of this action; interest at the rate
of default as set forth in the Note; pre-judgment interest as provided by statute, and such other and
further relief as the Court may deem just and proper. |

Dated: Great Neck, New York
June 7, 2019

 

reat Neck, NY 11021
Telephone: 516-498-2900
Facsimile: 516-466-3555
Attorneys for Plaintiff

19
21 of 26
Page 33 of Qeay age! dé7382019

RECEIVED NYSCEF: 06/07/2019

 

 

NYSCEF DOC. NO. 1

VERIFICATION

STATE OF NEW YORK )
. >) ssa
COUNTY OF NASSAU }

CURT KRAMER being duly sworn, deposes and says: That I am the President of

POWER UP LENDING GROUP, LTD. and that I have read the foregoing Verified Complaint

 

and know the contents thereof; the same is true to the best of my knowledge, except as to those

matters therein stated to be alleged upon information and belief and as to those matters, I believe

 

thera to be true.

 

 

 

 

CURT KRAMER
Sworn to before me this
—_]_ day of June, 2019
NOTARY PUBLIC
Roe
AOA a
Cons VALIRIES B Ware York, 7)

ISSioN Ey Nea
vm ied

22 of 26
 

 

P_ Document 353 O7/08/19 Page 34 of | :
(FILED: NASSAU “COUNTY CLERK 06/07/2 201 02:34 PM g rroex MY! 8 677882019

NYSCEF DOC. NO. 1 RECEIVED NYSCEF: 06/07/2019

 

 

CZARNIK & ASSOCIATES
245 Park Avenue
39th Floor
New York, New York 10167

Stephen J, Cearnilt, Esq.
tel. (212} 941-7950
fax (2.12) 653-9915

April 3, 2019

VIA Email and Federal Express: hempofnaturals@gmall.com

HEMP NATURALS, INC,

16950 North Bay Road, Suite 1803

Sunny sles Beach, Florida 33160

Attn: Levi Jacobson, Chief Executive Officer

 

RE: Power Up Lending Group ttd. ~ Convertible Promissory Notes

Mr. Jacobson:

 

As you are aware, | am special counsel te Power Up tending Group Ltd. ("Powerlp"}. Your
firm, HEMP NATURALS, INC. (the “Corpany’), is the maker of two (2} Convertible Promissory Notes,
dated, respectively, December 6, 201% and March 14, 2019 (collectively, the "Notes"), in favor of
PowerUp wherein pursuant to the Notes, PowerUp loaned to the Company $111,000.00 in the
aggregate. in connection with the transactions contemplated by the Notes, the Company aiso
executed other documents including but net limited a Securities Purchase Agreement, Share Reverse
Letter and Officers Certificate.

 

Yesterday, on April 2, 2019, the Company filed a Form 15 with the Securities and
Exchange Commission to terminate its reporting status. The filing of the Form 15 Is a willful and
purposeful act to hinder, frustrate and delay the conversion of the Notes.

Section 3.8 of each of the Notes provides the following as an Event of Default:
“3.8 Failure to Comply with the Exchange Act. The Borrower shall fail to comply

with the reporting requirements of the Exchange Act; and/or the Borrower shall cease
to be subject to the reporting requirements of the Exchange Act.”

23 of 26
 

 

NYSCEF boc. NO. 1 RECEIVED NYSCEF:

HEMP NATURALS, INC.
April 3, 2019
Page 2 of 3

Each of the Notes further provide in Article il

“.. UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF
DEFAULT SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND
PAYABLE AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF
ITS OBLIGATIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y¥) THE DEFAULT AMOUNT (AS
DEFINED HEREIN); MULTIPLIED BY {Z} TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 3.1 {sciely with respect to
faifure to pay the principal hereof or interest thereon when due on this Note or upon
acceleration), 3.3, 3.4, 3.7, 3.8, 3.10, 3.11, 3.12, 3.13, and/or 3.14 exercisable through
the delivery of written notice to the Borrower by such Holders (the “Default Notice”),
and upon the occurrence of an Event of Default specified the remaining sections of
Articles Ht {other than failure to pay the principal hereof or interest thereon at the
Maturity Date specified in Section 3,1 hereof}, the Note shall become immediately due
and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest on the
unpaid principal amount of this Note to the date of payment (the “Mandatory
Prepayment Date”) plus {y} Defauit Interest, if any, on the amounts referred to in clauses
{wi and/or {x) plus (2) any amounts owed to the Holder pursuant to Section 1.4{e} hereof
{the then outstanding principal amount of this Note to the date of payment plus the
amounts referred to in clauses (xj, (y) and {z} shall collectively be known as the “Default
Amount’) and all other amounts payable hereunder shall immediately become due and
payable, ail without demand, presentment or notice, all of which hereby are expressly
waived, together with all costs, including, without limitation, legal feas and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and remedies
available at law or in equity.

if the Borrower falls to pay the Default Amount within five (5) business days of written
notice that such amount is due and payable, then the Holder shall have the right at any
time, so long as the Borrower remains in default (and so long and to the extent that there
are sufficient authorized shares), to require the Borrower, upon written notice, to
immediately issue, in liev of the Default Amount, the number of shares of Common Stock
of the Borrower equal to the Default Amount divided by the Canversion Price then In
effect. “

Based upon the foregoing, the Company is in default under the Notes. Demand is hareby
made for the immediate payment (as provided in the Note) of $222,000.00 together with accrued
interest and accrued default interest with respect to each of the Notes. Your failure to comply with
the demand of this letter will result in PowerUp exercising all of its rights and remedies available to
it at law or In equity against the Company and Its officers and directors individuatly including but not
limited to an action for fraudulent inducement as the March note was consummated less than two
(2) weeks ago.

24 of 26

Page 35 of figs ante! 6789/2019

06/07/2019

 
 

Case 2:19.cy. COUNTY CLERK OF707 72019 OS. 54 Bi f ag Pade 96 Of eRe! 6738/2019
(FILED: NASSAU COUNTY CLERK 1 3

NO. 1 RECEIVED NYSCEF: 06/07/2019
NYSCEF DOC.

HEMP NATURALS, INC,
April 3, 2019
Page 3 of 3

We look forward to your immediate response,

Regards,

ante a

cet Mr. Curt Kramer
Chief Executive Officer
Power Up Lending Group Ltd,

25 of 26
: 06/07/2019

FILED: NASSAU COUNTY CLERK 08/07/2019 02:34 Pil Page 37
FILED: NASSAU COUNTY CLERK 06/07/2019 02:34 PM ve Olrabax WO! 267754/2019

 

UNITED STATES
SECURITIES AND EXCHANGE COMMISSION
Washington, D.C. 20549

FORM 15

CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE
SECURITIES EXCHANGE ACT OF 1934 OR SUSPENSION OF DUTY TO FILE REPORTS UNDER SECTIONS
13 AND t5{d) OF THE SECURITIES EXCHANGE ACT OF 1934.

Commission File Number 000-55590
Hemp Naturals, tne.
(Exact name of registrant as specified in its charter)
16950 North Bay Road, Suite 1803
Sunny Isles Beach, Florida 33160
(347) 301-8431

(Address, including zip code, and telephone number, including area code, of registrant's principal executive |
offices) |

Common Stock, par value $0.0001 per share
{Title of each class of securities covered by this Form)
None
(Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains)

Piease place an X in the box(es} to designate the appropriate rule provision(s) relied upon to terminate or
suspend the duty to file reparts:

 

Rule 12g-4(a}(1} fl
Rule 12g-4(a)(2)} Oo
Rule 42h-3(b}(4)(i} QO
Rule 12h-3(b)(1)() oi

Rule 15d-6 o
Approximate number of holders of record as of the certification or notice date: 57

Pursuant to the requirements of the Sacurities Exchange Act of 1934 Hemp Naturals, inc. has caused this
certification/notice to be signed on its behalf by the undersigned duly authorized person.

Date: April 2, 2079 By: /s/ Levi Jacobson
. Levi Jacobson
President,Chief Executive Officer, Secretary, Treasurer and

Director

 

ee eas SO a OMT Ra een or I ggEL eT ao

ro few rememngans ng mm OBE OF 3g
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 38 of 92 PagelD #: 38
Sunday, July 7, 2019 at 4:28:22 PM Eastern Daylight Time

Subject: RE: Hemp Naturals f.

Date: Wednesday, June 19, 2019 at 4:16:36 PM Eastern Daylight Time / }

From: rjohnson@nwlaw.com a

To:  'Scott Fenstermaker'

cc: ‘Curt Kramer’, ‘Seth Kramer’, dyork@nwlaw.com, ‘Bernard Feldman', ‘Stephen J. Czarnik’, Jim
Cozens'

Attachments: Power Up v. Hemp Naturals, Inc. - Notice of Commencement of Action.pdf, Power Up v. Hemp
Naturals, Inc., et al - Summons & Verified Complaint. pdf

Scott:

Please see herewith a copy of the Summons, Complaint and Notice of Commencement
of Action.. Please file your Notice of Appearance at your earliest possible
opportunity. Since you are accepting service on behalf of the defendants, I will advise
my process Server to cease operations.

Bob Johnson

Robert P. Johnson, Esq.

Naidich Wurman LLP

111 Great Neck Road — Suite 214
Great Neck, NY 11021

Tel No.: (516) 498-2900

Fax No.: (516) 466-3555

Email: rohnson@@nwlaw.com ‘

Confidentiality Notice: This electronic mail transmission is privileged and confidential
and is intended only for the review of the party to whom it is addressed. If you have
received this transmission in error, please immediately return it to the sender.
Unintended transmission shall not constitute waiver of the attorney-client or any other
privilege.

From: Scott Fenstermaker <scott@fenstermakerlaw.com>
Sent: Wednesday, June 19, 2019 2:53 PM

To: rjohnson@nwlaw.com

Subject: Hemp Naturals

Bob,

I'm appearing for Hemp Naturals, Levi Jacobson, and Yosef Bleier in the matter that your client Power Up

Page 1 of 2

 

 

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 39 of 92 PagelD #: 39

recently filed against them in Nassau County. Feel free to serve any papers in this case on me by emailing
them to me and | will accept such service as valid service under the CPLR.

Scott

Scott L. Fenstermaker, Esq.

100 Park Avenue, 16th Floor
New York, New York 10017
(242) 302-0201 (Office)

(917) 817-9001 (Cellular)
scott@fenstermakerlaw.com

Sent from my iPhone

Page 2 of 2

 
ohm aD ae

Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 40 of 92 PagelD #: 40

 

|
_
fo

SUPREME COURT OF THE STATE OF NEW YORK oo. ne
COUNTY OF NASSAU .
POWER UP LENDING GROUP, LTD. ~ Index'No.: 607759/2019

| Plaintiff”

_-against- ;
STIPULATION AGCEPTING
SERVICE

“HEMP'NATURALS, INC., LEVI JACOBSON,
AND YOSEF BLEIER,

Defendants...

 

x

IT IS HEREBY STIPULATED AND AGREED; by and between the parties and ‘their

‘respective. attorneys as follows:

1, Scott L. Fenstermaker, ‘Esq., hereby accepts service of the Summons, Complaint
and Notice of Electronic Filing on behalf of all defendants.and acknowledges receipt of same on
June-19, 2019,

2. The defendants shall have-until July 19, 2019'to answer dr move against the complaint.

3, This stipulation may. be exécuted by fax or e-mail and:such signature shall-be as
valid and binding as'an original,

Dated... Great Neck, New York
June.26, 2019

  
 

NAIDICH y WR MAN LLP

 

SCOTT L.. FENSTERMAKER, ESQ. Pye oF ; KARA): AN TCH, ESO:
100:Park Avenue 111 Great Neck Road — Suite 214 |
New York, NY 10017 Great Neck, NY 11021 ~
Telephone: (212) 302-0201 Telephone: 516-498-2900
Facsimile: (212) 302-0327 Facsimile: 516-466-3555

Attomeys for Defendants _ Attorneys for Plaintiff
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 41 of 92 PagelD #: 41

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR (B}) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER), IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT GR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

 

Principal Amount: $43,000.00 Issue Date: December 6, 2018
Purchase Price: $43,000.00

 

CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, HEMP NATURALS, INC., a Delaware corporation (hereinafter called the
“Borrower’), hereby promises to pay to the order of POWER UP LENDING GROUP LTD., a Virginia
corporation, or registered assigns (the “Holder’) the sum of $43,000.00 together with any interest as set
forth herein, on December 6, 2019 (the “Maturity Date”), and to pay interest on the unpaid principal
balance hereof at the rate of twelve percent (12%){the “Interest Rate”) per annum from the date hereof
{the “Issue Date”} until the same becomes due and payable, whether at maturity or upon acceleration or
by prepayment or otherwise. This Note may not be prepaid in whole or in part except as otherwise
explicitly set forth herein. Any amount of principal or interest on this Note which is not paid when due
shail bear interest at the rate of twenty two percent (22%) per annum from the due date thereof until the
same is paid (“Default Interest”). Interest shall be computed on the basis of a 365 day year and the actual
number of days elapsed. Interest shall commence accruing on the Issue Date but shail not be payable until
the Note becomes payable (whether at Maturity Date or upon acceleration or by prepayment). All
payments due hereunder (to the extent not converted into common stock, $0.0001 par vatue per share (the
“Common Stock”) in accordance with the terms hereof} shall be made in lawful money of the United States
of America. All payments shall be made at such address as the Holder shall hereafter give to the Borrower
by written notice made in accordance with the provisions of this Note. Each capitalized term used herein,
and not otherwise defined, shall have the meaning ascribed thereto in that certain Securities Purchase
Agreement dated the date hereof, pursuant to which this Note was originally issued {the “Purchase
Agreement”).

This Note is free from all taxes, liens, claims and encumbrances with respect to the issue thereof
and shall not be subject to preemptive rights or other similar rights of shareholders of the Borrower and
will not impose personal liability upon the holder thereof,

The following terms shall apply to this Note:
ARTICLE |. CONVERSION RIGHTS
11 Conversion Right, The Holder shall have the right from time to time, and at any

time during the period beginning on the date which is one hundred eighty (180) days following the date
of this Note and ending on the later of: (i) the Maturity Date and (ii) the date of payment of the Default
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 42 of 92 PagelD #: 42

Amount {as defined in Article II}, each in respect of the remaining outstanding principal amount of this
Note to convert all or any part of the outstanding and unpaid principal amount of this Note into fully paid
and non-assessable shares of Common Stock, as such Common Stock exists on the Issue Date, or any
shares of capital stock or other securities of the Borrower into which such Common Stock shall hereafter
be changed or reclassified at the conversion price (the “Conversion Price”) determined as provided herein
(a “Conversion”}; provided, however, that in no event shall the Holder be entitled to convert any portion
of this Note in excess of that portion of this Note upon conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the unconverted portion of the
Notes or the unexercised or unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained herein} and (2} the number of
shares of Common Stock issuable upon the conversion of the portion of this Note with respect to which
the determination of this proviso is being made, would result in beneficial ownership by the Holder and
its affiliates of more than 4.99% of the outstanding shares of Common Stock. For purposes of the proviso
to the immediately preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Regulations
13D-G thereunder, except as otherwise provided in clause (1) of such proviso. The beneficial ownership
limitations on conversion as set forth in the section may NOT be walved by the Holder. The number of
shares of Cormmon Stock to be issued upon each conversion of this Note shall be determined by dividing
the Conversion Amount (as defined below) by the applicable Conversion Price then in effect on the date

' specified in the notice of conversion, in the form attached hereto as Exhibit A (the “Notice of Conversion”),
delivered to the Borrower by the Holder in accordance with Section 1.4 below; provided that the Notice
of Conversion is submitted by facsimile or e-mail (or by other means resulting in, or reasonably expected
to result in, notice) to the Borrower before 6:00 p.m., New York, New York time on such conversion date
{the “Conversion Date”); however, if the Notice of Conversion is sent after 6:00pm, New York, New York
time the Conversion Date shall be the next business day. The term “Conversion Amount” means, with
respect to any conversion of this Note, the sum of (1} the principal amount of this Note to be converted
in such conversion plus (2) at the Holder’s option, accrued and unpaid interest, if any, on such principal
amount at the interest rates provided in this Note to the Conversion Date, plus (3) at the Holder’s option,
Default Interest, if any, on the amounts referred to in the immediately preceding clauses (1) and/or (2)
plus (4) at the Holder’s option, any amounts owed to the Holder pursuant to Sections 1.4 hereof.

 

 

1.2 Conversion Price. The conversion price (the “Conversion Price”} shall equal the
Variable Conversion Price (as defined herein) (subject to equitable adjustments by the Borrower relating
to the Borrower's securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar events}. The "Variable
Conversion Price" shall mean 55% multiplied by the Market Price {as defined herein) {representing a
discount rate of 45%}. “Market Price” means the lowest one (1) Trading Price {as defined below) for the
Common Stock during the twenty (20} Trading Day period ending on the latest complete Trading Day prior
to the Conversion Date. “Trading Price” means, for any security as of any date, the closing bid price on
the OTCOB, OTCOX, Pink Sheets electronic quotation system or applicable trading market (the “OTC”) as
reported by a reliable reporting service (“Reporting Service”) designated by the Holder {i.e. Bloomberg)
or, if the OTC is not the principal trading market for such security, the closing bid price of such security on
the principal securities exchange or trading market where such security is listed or traded or, if no closing
bid price of such security is available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets”. If the Trading Price cannot be
calculated for such security on such date in the manner provided above, the Trading Price shall be the fair
market value as reasonably determined by the Borrower. “Trading Day” shall mean any day on which the
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 43 of 92 PagelD #: 43

Cammon Stock is tradable for any period on the OTC, or on the principal securities exchange or other
securities market an which the Common Stock is then being traded.

1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the issuance of Common Stock
upon the full conversion of this Note issued pursuant to the Purchase Agreement. The Borrower is
required at all times ta have authorized and reserved ten times the number of shares that would be
issuable upon full conversion of the Note (assuming that the 4.99% limitation set forth in Section 1.1 is
not in effect}{based on the respective Conversion Price of the Note {as defined in Section 1.2} in effect
from time to time, initially 9,090,909) (the “Reserved Amount”). The Reserved Amount shall be increased
(or decreased with the written consent of the Holder} from time to time in accordance with the Borrower's
obligations hereunder. The Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. In addition, if the Borrower shall issue any securities or make any
change to its capital structure which would change the number of shares of Common Stock into which the
Notes shail be convertible at the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the outstanding Note. The
Borrower (i) acknowledges that it has irrevocably instructed its transfer agent to issue certificates for the
Common Stock issuable upon conversion of this Note, and (ii) agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of Common Stock in accordance with
the terms and conditions of this Note,

If, at any time the Borrower does not maintain the Reserved Amount it will be considered
an Event of Default under Section 3.2 of the Note.

1.4 Method of Conversion.

{a} Mechanics of Conversion. As set forth in Section 1.1 hereof, from time to
time, and at any time during the period beginning on the date which is one hundred eighty (180) days
following the date of this Note and ending on the later of: (i) the Maturity Date and (ii) the date of payment
of the Default Amount, this Note may be converted by the Halder in whole or in part at any time from
time to time after the issue Date, by (A} submitting to the Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion Date prior to 6:00
p.m., New York, New York time) and (B} subject to Section 1.4(b}, surrendering this Note at the principal
office of the Borrower (upon payment in full of any amounts owed hereunder).

(b) Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the Holder
shall not be required to physically surrender this Note to the Borrower unless the entire unpaid principal
amount of this Note is so converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require physical surrender of this
Note upon each such conversion.

(c} Delivery of Common Stock Upon Conversion. Upon receipt by the
Borrower from the Holder of a facsimile transmission or e-mail {or other reasonable means of

communication) of a Notice of Conversion meeting the requirements for conversion as provided in this

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 44 of 92 PagelD #: 44

Section 1.4, the Borrower shall issue and deliver or cause to be Issued and delivered to or upon the order
of the Holder certificates for the Common Stock issuable upon such conversion within two (2) business
days after such receipt (the “Deadline”) (and, solely in the case of conversion of the entire unpaid principal
amount hereof, surrender of this Note) in accordance with the terms hereof and the Purchase Agreement.
Upon receipt by the Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder of
record of the Common Stock issuable upon such conversion, the outstanding principal amount and the
amount of acerued and unpaid interest on this Note shall be reduced to reflect such conversion, and,
unless the Borrower defaults on its obligations hereunder, all rights with respect to the portion of this
Note being so converted shall forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets, as herein provided, on such conversion. If the Holder shall have given a
Notice of Conversion as provided herein, the Borrower's obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision thereof, the recovery of
any judgment against any person or any action to enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the Holder of any obligation to
the Borrower, and irrespective of any other circumstance which might otherwise limit such obligation of
the Borrower to the Holder in connection with such conversion.

 

 

{d) Delivery of Common Stock by Electronic Transfer. in lieu of delivering
physical certificates representing the Common Stock issuable upon conversion, provided the Borrower is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST’}
program, upon request of the Holder and its compliance with the provisions set forth herein, the Borrower
shail use its best efforts to cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion ta the Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit and Withdrawal at Custodian (“DWAC”") system.

{e} Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages and/or equitable relief, the
parties agree that if delivery of the Common Stock issuable upon conversion of this Note is not delivered
by the Deadline due to action and/or inaction of the Borrower, the Borrower shall pay to the Holder
$2,000 per day in cash, for each day beyond the Deadline that the Borrower fails to deliver such Common
Stock {the “Fail to Deliver Fee”); provided; however that the Fail to Deliver Fee shail not be due if the
failure is a result of a third party {i.e., transfer agent; and not the result of any failure to pay such transfer
agent) despite the best efforts of the Borrower to effect delivery of such Common Stock. Such cash
amount shall be paid to Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first day of the month following
the month in which it has accrued), shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such additional principal
amount shall be convertible into Common Stock in accordance with the terms of this Note. The Borrower
agrees that the right to convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if not impossible to qualify.
Accordingly, the parties acknowledge that the liquidated damages provision contained in this Section
1.4(e} are justified.

1.5 Concerning the Shares, The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless: (i) such shares are sold pursuant to an effective
registration statement under the Act or {ii} the Borrower or its transfer agent shall have been furnished
with an opinion of counsel (which opinion shall be in form, substance and scope customary for opinions
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 45 of 92 PagelD #: 45

of counsel in comparable transactions} to the effect that the shares to be sold or transferred may be sald
or transferred pursuant to an exemption from such registration (such as Rule 144 or a successor rule)
{“Rule 144”); or {ili} such shares are transferred to an “affiliate” (as defined in Rule 144) of the Borrower
who agrees to sell or otherwise transfer the shares only in accordance with this Section 1.5 and who is an
Accredited Investor {as defined in the Purchase Agreement).

Any restrictive legend on certificates representing shares of Common Stock issuable upon conversion of
this Note shall be removed and the Borrower shall issue to the Holder a new certificate therefore free of
any transfer legend if the Borrower or its transfer agent shall have received an opinion of counsel from
Holder’s counsel, in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that (i) a public sale or transfer of such Common Stock may be made without
registration under the Act, which opinion shail be accepted by the Company so that the sale or transfer is
effected; or fii) in the case of the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement filed under the Act; or
otherwise may be sold pursuant to an exemption from registration. In the event that the Company does
not reasonably accept the opinion of counsel provided by the Holder with respect to the transfer of
Securities pursuant to an exemption from registration (such as Rule 144), at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Note.

 

 

1.6 Effect of Certain Events.

(a) Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the Borrower, the effectuation by the
Borrower of a transaction or series of related transactions in which more than 50% of the voting power
of the Borrower is disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the Borrower is not the
survivor shall be deemed to be an Event of Default (as defined in Article |Il} pursuant te which the
Borrower shall be required to pay to the Holder upon the consummation of and as a condition to such
transaction an amount equal te the Default Amount (as defined in Article Ill}. “Person” shall mean any
individual, corporation, limited liability company, partnership, association, trust or other entity or
organization.

(b) Adjustment Due to Merger, Consolidation, Ete. If, at any time when this
Note is issued and outstanding and prior to conversion of all of the Note, there shall be any merger,

consolidation, exchange of shares, recapitalization, reorganization, or other similar event, as a result of
which shares of Common Stock of the Borrower shall be changed into the same or a different number of
shares of another class or classes of stock or securities of the Borrower or another entity, or in case of any
sale or conveyance of all or substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Note shall thereafter have the right
to receive upon conversion of this Note, upon the basis and upon the terms and conditions specified
herein and in lieu of the shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive in such transaction had
this Note been converted in full immediately prior to such transaction (without regard to any limitations
on conversion set forth herein}, and in any such case appropriate provisions shall be made with respect
to the rights and interests of the Holder of this Note to the end that the provisions hereof (including,
without limitation, provisions for adjustment of the Conversion Price and of the number of shares issuable
upon conversion of the Note} shall thereafter be applicable, as nearly as may be practicable in relation to
any securities or assets thereafter deliverable upon the conversion hereof, The Borrower shall not affect
any transaction described in this Section 1.6{b} unless (a) it first gives, to the extent practicable, ten (10)
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 46 of 92 PagelD #: 46

 

days prior written notice (but in any event at least five (5) days prior written notice) of the record date of
the special meeting of shareholders to approve, or if there is no such record date, the consummation of,
such merger, consolidation, exchange of shares, recapitalization, reorganization or other similar event or
sale of assets (during which time the Holder shall be entitled to convert this Note) and (b) the resulting
successor or acquiring entity (if not the Borrower) assumes by written instrument the obligations of this
Note. The above provisions shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.

 

(c} Adjustment Due to Distribution, If the Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of Common Stock as a dividend,
stock repurchase, by way of return of capital or otherwise {including any dividend or distribution to the
Borrower's shareholders in cash or shares (or rights to acquire shares) of capital stock of a subsidiary li.e.,
a spin-off}) (a “Distribution’}, then the Holder of this Note shall be entitled, upon any conversion of this
Note after the date of record for determining sharehalders entitled to such Distribution, to receive the
amount of such assets which would have been payable to the Holder with respect to the shares of
Common Stock issuable upon such conversion had such Holder been the holder of such shares of Common
Stock on the record date for the determination of shareholders entitled to such Distribution.

17 Prepayment. Notwithstanding anything te the contrary contained in this Note,
at any time during the pericds set forth on the table immediately following this paragraph (the
“Prepayment Periods”}, the Borrower shall have the right, exercisable on not more than three (3} Trading
Days prior written notice to the Holder of the Note to prepay the outstanding Note (principal and accrued
interest), in full, in accordance with this Section 1.7. Any notice of prepayment hereunder (an “Optional
Prepayment Notice”) shall be delivered to the Holder of the Note at its registered addresses and shall
state: (1) that the Borrower is exercising its right to prepay the Note, and (2) the date of prepayment
which shall be not more than three (3) Trading Days from the date of the Optional Prepayment Notice.
On the date fixed for prepayment (the “Optional Prepayment Date”}, the Borrower shall make payment
of the Optional Prepayment Amount (as defined below} to Holder, or upon the direction of the Holder as
specified by the Holder in a writing to the Borrower (which direction shail to be sent to Borrower by the
Holder at least one (1} business day prior to the Optional Prepayment Date}. if the Borrower exercises its
right to prepay the Note, the Borrower shall make payment to the Holder of an amount in cash equal to
the percentage ("Prepayment Percentage”) as set forth in the table immediately following this paragraph
opposite the applicable Prepayment Period, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this Note to
the Optional Prepayment Date plus (y) Default Interest, if any, on the amounts referred to in clauses (w)
and {x) plus (z} any amounts owed to the Holder pursuant to Section 1.4 hereof (the “Optional Prepayment
Amount’). lf the Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to the Holder of the Note within two (2) business days following the Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the Note pursuant to this Section

 

 

 

 

 

 

 

1.7.
Prepayment Period Prepayment Percentage
1. The period beginning on the Issue Date and ending on 120%
the date which is thirty (30} days following the Issue Date.
2. The period beginning on the date which is thirty-one 125%
(31) days following the Issue Date and ending on the date which is
sixty (60) days following the Issue Date.

 

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 47 of 92 PagelD #: 47

 

3. The period beginning on the date’ which is sixty-one 130%
{61} days following the Issue Date and ending on the date which is
ninety (90} days following the Issue Date.

4, The period beginning on the date that is ninety-one 135%
{91} day from the Issue Date and ending one hundred twenty (120)
days following the issue Date.

5. The period beginning on the date that is one hundred 140%
twenty-one (121} day from the Issue Date and ending one hundred
fifty (150} days following the Issue Date.

6. The period beginning on the date that is one hundred 145%
fifty-one (151) day from the Issue Date and ending one hundred
eighty {180) days following the issue Date.

 

 

 

 

 

 

 

After the expiration of one hundred eighty {180} days following the Issue Date, the
Borrower shall have no right of prepayment.

 

ARTICLE Il. CERTAIN COVENANTS

2.1 Sale of Assets. So long as the Borrower shall have any obligation under this Note,
the Borrower shall not, without the Holder's written consent, sell, lease or otherwise dispose of any
significant portion of its assets outside the ordinary course of business. Any consent to the disposition of
any assets may be conditioned on a specified use of the proceeds of disposition.

ARTICLE Ili. EVENTS OF DEFAULT

If any of the following events of default (each, an “Event of Default”) shall occur:

3.1 Failure to Pay Principal and interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity or upon acceleration and such

breach continues for a period of five (5) days after written notice from the Halder.

 

3.2 Conversion and the Shares. The Borrower fails to issue shares of Common Stock
to the Holder (or announces or threatens in writing that it will not honor its obligation to do so} upon
exercise by the Holder of the conversion rights of the Holder in accordance with the terms of this Note,
fails to transfer or cause its transfer agent to transfer {issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, the Borrower directs its transfer agent not to transfer or
delays, impairs, and/or hinders its transfer agent in transferring (or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays, and/or hinders its transfer agent fram removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect thereof) on any certificate for
any shares of Common Stock issued to the Holder upon conversion of or otherwise pursuant te this Note
as and when required by this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph} and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its obligations shall not be
rescinded in writing) for two (2) business days after the Holder shall have delivered a Notice of Conversion.
It is an obligation of the Borrower to remain current in its obligations to its transfer agent. It shall be an
event of default of this Note, if a conversion of this Note is delayed, hindered or frustrated due to a balance

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 48 of 92 PagelD #: 48

owed by the Borrower to its transfer agent. If at the option of the Holder, the Holder advances any funds
to the Borrower's transfer agent in order to process a conversion, such advanced funds shall be paid by
the Borrower to the Holder within forty-eight (48} hours of a demand from the Holder.

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents including but not limited
to the Purchase Agreement and such breach continues for a period of twenty (20) days after written notice
thereof to the Borrower from the Holder.

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in writing pursuant hereto
or in connection herewith (including, without limitation, the Purchase Agreement}, shall be false or
misleading in any material respect when made and the breach of which has (or with the passage of time
will have) a material adverse effect on the rights of the Holder with respect to this Note or the Purchase
Agreement.

 

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shail make
an assignment for the benefit of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business, or such a receiver or trustee shall
otherwise be appointed.

 

3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for refief under any bankruptcy law or any iaw for the relief
of debtors shall be instituted by or against the Borrower or any subsidiary of the Borrower.

3.7 Delisting of Common Stock. The Borrower shall fail to maintain the listing of the
Common Stock on at least one of the OTC (which specifically includes the quotation platforms maintained
by the OTC Markets Group} or an equivalent replacement exchange, the Nasdaq National Market, the
Nasdaq SmallCap Market, the New York Stack Exchange, or the American Stock Exchange.

 

3.8 Failure to Comply with the Exchange Act. The Borrower shall fail to comply with
the reporting requirements of the Exchange Act; and/or the Borrower shall cease to be subject to the
reporting requirements of the Exchange Act.

 

3.9 Liquidation, Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

3,10 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower's ability to continue as a “going concern” shail not be an
admission that the Borrower cannot pay its debts as they become due.

3.11 Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC at any time after 180 days after the Issuance Date for any
date or period until this Note is no longer outstanding, if the result of such restatement would, by
comparison to the un-restated financial statement, have constituted a material adverse effect on the
rights of the Holder with respect to this Note or the Purchase Agreement.

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 49 of 92 PagelD #: 49

3.12 Replacement of Transfer Agent. In the event that the Borrower proposes to

replace its transfer agent, the Borrower fails to provide, prior to the effective date of such replacement,

_a fully executed Irrevocable Transfer Agent instructions in a form as initially delivered pursuant to the

Purchase Agreement (including but not limited te the provision to irrevocably reserve shares of Common
Stock in the Reserved Amount) signed by the successor transfer agent to Borrower and the Borrower.

3.13 Cross-Default. Notwithstanding anything to the contrary contained in this Note
or the ether related or companion documents, a breach or default by the Borrower of any covenant or
other term or condition contained in any of the Other Agreements, after the passage of all applicable
notice and cure or grace periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shall be entitled (but in no event required} to
apply all rights and remedies of the Holder under the terms of this Note and the Other Agreements by
reason of a default under said Other Agreement or hereunder. “Other Agreements” means, collectively,
all agreements and instruments between, among or by: (1) the Borrower, and, or for the benefit of, (2) the
Holder and any affiliate of the Holder, including, without limitation, promissory notes; provided, however,
the term “Other Agreements” shall not include the related or companion documents to this Note. Each
of the loan transactions will be cross-defaulted with each other loan transaction and with ail other existing
and future debt of Borrower to the Holder.

 

Upon the occurrence and during the continuation of any Event of Default specified in Section 3.1 (solely
with respect to failure to pay the principal hereof or interest thereon when due at the Maturity Date}, the
Note shall become immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Amount (as defined
herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT

- SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE
BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN
AMOUNT EQUAL TO: (Y} THE DEFAULT AMOUNT (AS DEFINED HEREIN); MULTIPLIED BY (Z} TWO (2}. Upon
the occurrence and during the continuation of any Event of Default specified in Sections 3.1 (solely with
respect to failure te pay the principal hereof or interest thereon when due on this Note or upon
acceleration), 3.3, 3.4, 3.7, 3.8, 3.10, 3.11, 3.12, 3.13, and/or 3.14 exercisable through the delivery of
written notice to the Borrower by such Holders (the “Default Notice”), and upon the occurrence of an
Event of Default specified the remaining sections of Articles lil fother than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 3,1 hereof), the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w} the then outstanding principal
amount of this Note plus (x} accrued and unpaid interest on the unpaid principal amount of this Note to
the date of payment (the “Mandatory Prepayment Date”) plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or () plus (z} any amounts owed to the Holder pursuant to Section 1.4(e)
hereof {the then outstanding principal amount of this Note to the date of payment plus the amounts
referred to in clauses {x}, {y) and (z) shalf collectively be known as the “Default Amount”) and ail other
amounts payable hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.

 

 

 

 

If the Borrower fails to pay the Default Amount within five (5} business days of written notice that such
amount is due and payable, then the Holder shall have the right at any time, so long as the Borrower
remains in default {and so long and to the extent that there are sufficient authorized shares), to require
the Borrower, upon written notice, to immediately issue, in Heu of the Default Amount, the number of
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 50 of 92 PagelD #: 50

shares of Common Stock of the Borrower equal to the Default Amount divided by the Conversion Price
then in effect.

ARTICLE IV. MISCELLANEOUS

41 Failure or Indulgence Not Waiver. No failure or delay on the part of the Holder in
the exercise of any power, right or privilege hereunder shall operate as a waiver thereof, nor shail any
single or partial exercise of any such power, right or privilege preclude other or further exercise thereof
or of any other right, power or privileges. All rights and remedies existing hereunder are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

4,2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shail be in writing and, unless otherwise specified
herein, shall be (i} personally served, {ii} deposited in the mail, registered or certified, return receipt
requested, postage prepaid, (iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegrarn, or facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile machine, at the address
or number designated below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if delivered other than on a
business day during norma! business hours where such notice is to be received) or (b) on the second
business day following the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Borrower, to:

HEMP NATURALS, INC.

16950 North Bay Road, Suite 1803

Sunny Isles Beach, Florida 33160

Attn: Levi Jacobson, Chief Executive Officer
Fax:

Email: hempofnaturals@gmail.com

If to the Holder:

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY 11021

Attn: Curt Kramer, Chief Executive Officer
e-mail: info@poweruplending.com

With a copy by fax only to (which copy shall not constitute notice):

Naidich Wurman LLP

111 Great Neck Road, Suite 216
Great Neck, NY 11021

Attn: Allison Naidich

 

 

10
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 51 of 92 PagelD #: 51

facsimile: 516-466-3555
e-mail: allison@nwlaw.com

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument (and the other Notes issued pursuant to
the Purchase Agreement) as originally executed, or if later amended or supplemented, then as so_
amended or supplemented.

4.4 Most Favored Nation. During the period where any monies are owed to the
Holder pursuant to this Note, if the Borrower engages in any future financing transactions with a third
party investor, the Borrower will provide the Holder with written notice (the “MFN Notice”} thereof
promptly but in no event fess than 10 days prior to closing any financing transactions. Included with the |
MEN Notice shall be a copy of all documentation relating to such financing transaction and shall include, |
upon written request of the Holder, any additional information related to such subsequent investment as
may be reasonably requested by the Holder. In the event the Holder determines that the terms of the
subsequent investment are preferable to the terms of the securities of the Borrower issued to the Holder
pursuant to the terms of the Purchase Agreement, the Holder will notify the Borrower in writing. Promptly
after receipt of such written notice from the Holder, the Borrower agrees to amend and restate the
Securities (which may include the conversion terms of this Note), to be identical to the instruments
evidencing the subsequent investment. Notwithstanding the foregoing, this Section 4.4 shall not apply in
respect of (i) an Exempt Issuance, or (ii) an underwritten public offering of Common Stock. “Exempt
_Issuance” means the issuance of: (a) shares of Common Stock or options. to employees, officers,
consultants, advisors or directors of the Borrower pursuant to any stock or option plan duly adopted for
such purpose by a majority of the members of the Board of Directors or a majority of the members of a
committee of directors established for such purpose, (b} securities upon the exercise or exchange of or
conversion of this Note and/or other securities exercisable or exchangeable for or convertible into shares
of Common Stock issued and outstanding on the date hereof, and (c} securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the disinterested directors of the
Borrower, provided that any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business of the Borrower and in
which the Borrower receives benefits in addition to the investment of funds, but shall not include a
transaction in which the Borrower is issuing securities primarily for the purpose of raising capital or to an
entity whose primary business is investing in securities.

 

 

 

 

45 Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors and assigns. Each transferee
of this Note must be an “accredited investor” (as defined in Rule 501(a) of the Securities and Exchange
Commission), Notwithstanding anything in this Note to the contrary, this Note may be pledged as
collateral in connection with a bona fide margin account or other lending arrangement; and may be
assigned by the Holder without the consent of the Borrower.

4.6 Cost of Collection. If default is made in the payment of this Note, the Borrower
shall pay the Holder hereof costs of collection, including reasonable attorneys’ fees.

4,7 Governing Law. This Note shall be governed by and construed in accordance with
the laws of the State of Virginia without regard to principles of conflicts of laws. Any action brought by
either party against the other concerning the transactions contemplated by this Note shail be brought
only in the state courts of New York or in the federal courts located in the Eastern District of New York.

11
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 52 of 92 PagelD #: 52

The parties to this Note hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shali not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens, The Borrower and Holder waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs. In the event that any provision
of this Note or any other agreement delivered in connection herewith is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such statute or rule of law. Any
such provision which may prove invalid or unenforceable under any law shall not affect the validity or
enforceability of any other provision of any agreement. Each party hereby irrevocably waives personal
service of process and consents to process being served in any suit, action or proceeding in connection
with this Note, any agreement or any other document delivered in connection with this Note by mailing

_a copy thereof via registered or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Note and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by law.

48 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

4.9 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Borrower acknowledges that the remedy at jaw for a breach of
its obligations under this Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be entitled, in addition to all
other available remedies at law or in equity, and in addition to the penalties assessable herein, to an
injunction or injunctions restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing economic loss and without
any bond or other security being required.

 

 

 

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by its duly
authorized officer this on December 6, 2018

HEMP NATURALS, INC.
By: _\ Neola.
evi fdcobson

Chief Executive Officer

 

12
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 53 of 92 PagelD #: 53

EXHIBIT A -- NOTICE OF CONVERSION

The undersigned hereby elects to convert $ principal amount of the Note
(defined below) into that number of shares of Common Stock to be issued pursuant to the conversion of
the Note (“Common Stock”) as set forth below, of HEMP NATURALS, INC., a Delaware corporation (the
“Borrower’) according to the conditions of the convertible note of the Borrower dated as of December 6,
2018 (the “Note”), as of the date written below. No fee will be charged to the Holder for any conversion,
except for transfer taxes, if any.

Box Checked as to applicable instructions:

[] The Borrower shall electronically transmit the Common Stock issuable pursuant to this
Notice of Conversion to the account of the undersigned or its nominee with DTC through
its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

Name of DTC Prime Broker:
Account Number:

[ j The undersigned hereby requests that the Borrower issue a certificate or certificates for
the number of shares of Common Stock set forth below (which numbers are based on the
Holder’s calculation attached hereto} in the name(s) specified immediately below or, if
additional space is necessary, on an attachment hereto:

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY 11021

Attention: Certificate Delivery

e-mail: info@poweruplendinggroup.com

Date of conversion:
Applicable Conversion Price: S
Number of shares of common stock to be issued
pursuant to conversion of the Notes:
Amount of Principal Balance due remaining
under the Note after this conversion:

POWER UP LENDING GROUP LTD.

By:

Name: Curt Kramer

Title: Chief Executive Officer
Date:

 

13

 

 

 

 
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 54 of 92 PagelD #: 54

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE NOR THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS, THE SECURITIES MAY
NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF (A) AN EFFECTIVE
REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR (B) AN OPINION OF COUNSEL (WHICH COUNSEL SHALL BE SELECTED BY THE HOLDER}, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT.
NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

Principal Amount: $68,000.00 Issue Date: March 14, 2019
Purchase Price: $68,000.00

CONVERTIBLE PROMISSORY NOTE

FOR VALUE RECEIVED, HEMP NATURALS, INC., a Delaware corporation (hereinafter called the
“Borrower”}, hereby promises to pay to the order of POWER UP LENDING GROUP LTD., a Virginia
corporation, or registered assigns (the “Hoider”) the sum of $68,000.00 together with any interest as set
forth herein, on March 14, 2020 (the “Maturity Date”), and to pay interest on the unpaid principal balance
hereof at the rate of twelve percent (12%)(the “Interest Rate”) per annum from the date hereof (the
“Issue Date”) until the same becomes due and payable, whether at maturity or upon acceleration or by
prepayment or otherwise. This Note may not be prepaid in whole or in part except as otherwise explicitly
set forth herein. Any amount of principal or interest on this Note which is not paid when due shall bear
interest at the rate of twenty two percent (22%) per annum from the due date thereof until the same is
paid (“Default interest”). Interest shall be computed on the basis of a 365 day year and the actual number
of days elapsed. Interest shall commence accruing on the Issue Date but shall not be payable until the
Note becomes payable (whether at Maturity Date or upon acceleration or by prepayment). All payments
due hereunder (to the extent not converted into common stock, $0.0001 par value per share (the “Common
Stock”) in accordance with the terms hereof) shall be made in lawful money of the United States of
America. All payments shall be made at such address as the Halder shall hereafter give to the Borrower by
written notice made in accordance with the provisions of this Note. Each capitalized term used herein, and
not otherwise defined, shall have the meaning ascribed thereto in that certain Securities Purchase
Agreement dated the date hereof, pursuant to which this Note was originally issued (the “Purchase
Agreement”).

 

 

 

 

This Note is free from all taxes, liens, claims and encumbrances with respect to the issue thereof
and shall not be subject to _ preemptive rights or other similar rights of shareholders of the Borrower and
will not impose personal liability upon the holder thereof.

The following terms shall apply to this Note:

 

ARTICLE I. CONVERSION RIGHTS

Li Conversion Right. The Holder shall have the right from time to time, and at any
time during the period beginning on the date which is one hundred eighty {180} days following the date
of this Note and ending on the later of: (i} the Maturity Date and (ii} the date of payment of the Default
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 55 of 92 PagelD #: 55

Amount (as defined in Article ill), each in respect of the remaining outstanding amount of this Note to
convert all or any part of the outstanding and unpaid principal amount of this Note into fully paid and
non-assessable shares of Common Stock, as such Common Stock exists on the Issue Date, or any shares
of capital stock or other securities of the Borrower into which such Common Stock shall hereafter be
changed or reclassified at the conversion price (the “Conversion Price”) determined as provided herein
{a “Conversion”’); provided, however, that in no event shall the Holder be entitled to convert any portion
of this Note in excess of that portion of this Note upen conversion of which the sum of (1) the number of
shares of Common Stock beneficially owned by the Holder and its affiliates (other than shares of Common
Stock which may be deemed beneficially owned through the ownership of the unconverted portion of the
Notes or the unexercised or unconverted portion of any other security of the Borrower subject to a
limitation on conversion or exercise analogous to the limitations contained herein) and (2} the number of
shares of Common Stock issuable upon the conversion of the portion of this Note with respect to which
the determination of this proviso is being made, would result in beneficial ownership by the Holder and
its affiliates of more than 4.99% of the outstanding shares of Common Stock. For purposes of the proviso
to the immediately preceding sentence, beneficial ownership shall be determined in accordance with
Section 13(d} of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and Regulations
13D-G thereunder, except as otherwise provided in clause (1) of such proviso. The beneficial ownership
limitations on conversion as set forth In the section may NOT be waived by the Holder, The number of
shares of Common Stock to be issued upon each conversion of this Note shall be determined by dividing
the Conversion Amount (as defined below} by the applicable Conversion Price then in effect on the date
specified in the notice of conversion, in the form attached hereto as Exhibit A {the “Notice of Conversion”),
delivered to the Borrower by the Holder in accordance with Section 1.4 below; provided that the Notice
of Conversion is submitted by facsimile or e-mail {or by other means resulting in, or reasonably expected
to result in, notice) to the Borrower before 6:00 p.m., New York, New York time on such conversion date
{the “Conversion Date”); however, if the Notice of Conversion is sent after 6:00pm, New York, New York
time the Conversion Date shall be the next business day. The term “Conversion Amount” means, with
respect to any conversion of this Note, the sum of (1) the principal amount of this Note to be converted
in such conversion plus (2) at the Holder’s option, accrued and unpaid interest, if any, on such principal
amount at the interest rates provided in this Note to the Conversion Date, plus (3) at the Holder’s option,
Default interest, if any, on the amounts referred to in the immediately preceding clauses (1) and/or (2)
plus (4) at the Hoider’s option, any amounts owed to the Holder pursuant to Sections 1.4 hereof.

 

1.2 Conversion Price. The conversion price (the “Conversion Price”) shall equal the
Variable Conversion Price (as defined herein) (subject to equitable adjustments by the Borrower relating
to the Borrower's securities or the securities of any subsidiary of the Borrower, combinations,
recapitalization, reclassifications, extraordinary distributions and similar events). The "Variabie
Conversion Price" shall mean 55% multiplied by the Market Price {as defined herein) (representing a
discount rate of 45%}. “Market Price” means the lowest one (1) Trading Price (as defined below) for the
Common Stock during the twenty (20) Trading Day period ending on the latest complete Trading Day prior
to the Conversion Date. “Trading Price” means, for any security as of any date, the closing bid price on
the OTCQB, OTCQX, Pink Sheets electronic quotation system or applicable trading market (the “OTC”} as
reported by a reliable reporting service (“Reporting Service”) designated by the Holder (i.e. Bloomberg)
or, if the OTC is not the principal trading market for such security, the closing bid price of such security on
the principal securities exchange or trading market where such security is listed or traded or, if no closing
bid price of such security is available in any of the foregoing manners, the average of the closing bid prices
of any market makers for such security that are listed in the “pink sheets”. if the Trading Price cannot be
calculated for such security on such date in the manner provided above, the Trading Price shall be the fair
market value as reasonably determined by the Borrower. “Trading Day” shall mean any day on which the

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 56 of 92 PagelD #: 56

Common Stock is tradable for any period on the OTC, or on the principal securities exchange or other
securities market on which the Common Stock is then being traded.

1.3 Authorized Shares. The Borrower covenants that during the period the
conversion right exists, the Borrower will reserve from its authorized and unissued Common Stock a
sufficient number of shares, free from preemptive rights, to provide for the issuance of Common Stock
upon the full conversion of this Note issued pursuant to the Purchase Agreement. The Borrower is
required at all times to have authorized and reserved ten times the number of shares that would be
issuable upon full conversion of the Note (assuming that the 4.99% limitation set forth in Section 1.1 is
not in effect)(based on the respective Conversion Price of the Note {as defined in Section 1.2} in effect
fram time to time, initially 2,979,289)(the “Reserved Amount”). The Reserved Amount shall be increased
{or decreased with the written consent of the Holder) from time to time in accordance with the Borrower's
obligations hereunder. The Borrower represents that upon issuance, such shares will be duly and validly
issued, fully paid and non-assessable. tn addition, if the Borrower shall issue any securities or make any
change to its capital structure which would change the number of shares of Common Stack into which the
Notes shall be convertible at the then current Conversion Price, the Borrower shall at the same time make
proper provision so that thereafter there shall be a sufficient number of shares of Common Stock
authorized and reserved, free from preemptive rights, for conversion of the outstanding Note. The
Borrower (i) acknowledges that it has irrevocably instructed its transfer agent to issue certificates for the
Common Stock issuable upon conversion of this Note, and (ii} agrees that its issuance of this Note shall
constitute full authority to its officers and agents who are charged with the duty of executing stock
certificates to execute and issue the necessary certificates for shares of Common Stock in accordance with
the terms and conditions of this Note.

If, at any time the Borrower does not maintain the Reserved Amount it will be considered -
an Event of Default under Section 3.2 of the Note.

1.4 Method of Conversion.

(a) Mechanics of Conversion. As set forth in Section 1.1 hereof, from time to
time, and at any time during the period beginning on the date which is one hundred eighty (180) days
following the date of this Note and ending on the later of: (i) the Maturity Date and {ii) the date of payment
of the Default Amount, this Note may be converted by the Holder in whole or in part at any time from
time to time after the issue Date, by (A) submitting to the Borrower a Notice of Conversion (by facsimile,
e-mail or other reasonable means of communication dispatched on the Conversion Date prior to 6:00
p.m., New York, New York time) and (B} subject to Section 1.4(b}, surrendering this Note at the principal
office of the Borrower (upon payment in full of any amounts owed hereunder).

(b} Surrender of Note Upon Conversion. Notwithstanding anything to the
contrary set forth herein, upon conversion of this Note in accordance with the terms hereof, the Holder
shall not be required to physically surrender this Note to the Borrower unless the entire unpaid principal
amount of this Note is so converted. The Holder and the Borrower shall maintain records showing the
principal amount so converted and the dates of such conversions or shall use such other method,
reasonably satisfactory to the Holder and the Borrower, so as not to require physical surrender of this
Note upon each such conversion.

{c) Delivery of Common Stock Upon Conversion. Upon receipt by the .
Borrower from the Holder of a facsimile transmission or e-mail {or other reasonable means of
communication) of a Notice of Conversion meeting the requirements for conversion as provided in this
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 57 of 92 PagelD #: 57

Section 1.4, the Borrower shall issue and deliver or cause to be issued and delivered to or upon the order
of the Holder certificates for the Common Stock issuable upon such conversion within two (2) business
days after such receipt (the “Deadline”) (and, solely in the case of conversion of the entire unpaid principal
amount hereof, surrender of this Note) in accordance with the terms hereof and the Purchase Agreement.
Upon receipt by the Borrower of a Notice of Conversion, the Holder shall be deemed to be the holder of
record of the Common Stock issuable upon such conversion, the outstanding principal amount and the
amount of accrued and unpaid interest on this Note shall be reduced to reflect such conversion, and,
unless the Borrower defaults on its obligations hereunder, all rights with respect to the portion of this
Note being so converted shail forthwith terminate except the right to receive the Common Stock or other
securities, cash or other assets, as herein provided, on such conversion. If the Holder shall have given a
Notice of Conversion as provided herein, the Borrower's obligation to issue and deliver the certificates for
Common Stock shall be absolute and unconditional, irrespective of the absence of any action by the
Holder to enforce the same, any waiver or consent with respect to any provision thereof, the recovery of
any judgment against any person or any action te enforce the same, any failure or delay in the
enforcement of any other obligation of the Borrower to the holder of record, or any setoff, counterclaim,
recoupment, limitation or termination, or any breach or alleged breach by the Holder of any obligation to
the Borrower, and irrespective of any other circumstance which might otherwise limit such obligation of
the Borrower to the Holder in connection with such conversion.

 

{d} Delivery of Common Stock by Electronic Transfer. In lieu of delivering
physical certificates representing the Common Stock issuable upon conversion, provided the Borrower is
participating in the Depository Trust Company (“DTC”) Fast Automated Securities Transfer (“FAST”)
program, upon request of the Holder and its compliance with the provisions set forth herein, the Borrower
shall use its best efforts to cause its transfer agent to electronically transmit the Common Stock issuable
upon conversion to the Holder by crediting the account of Holder’s Prime Broker with DTC through its
Deposit and Withdrawal at Custodian (“DWAC”} system.

{e) Failure to Deliver Common Stock Prior to Deadline. Without in any way
limiting the Holder’s right to pursue other remedies, including actual damages and/or equitable relief, the
parties agree that if delivery of the Common Stock issuable upon conversion of this Note is not delivered
by the Deadline due to action and/or inaction of the Borrower, the Borrower shall pay to the Holder
52,000 per day in cash, for each day beyond the Deadline that the Borrower fails to deliver such Common
Stock (the “Fail to Deliver Fee”); provided; however that the Fail to Deliver Fee shall not be due if the
failure is a result of a third party (e., transfer agent; and not the result of any failure to pay such transfer
agent} despite the best efforts of the Borrower to effect delivery of such Common Stock. Such cash
amount shall be paid to Holder by the fifth day of the month following the month in which it has accrued
or, at the option of the Holder (by written notice to the Borrower by the first day of the month following
the month in which it has accrued}, shall be added to the principal amount of this Note, in which event
interest shall accrue thereon in accordance with the terms of this Note and such additional principal
amount shall be convertible into Common Stock in accordance with the terms of this Note. The Borrower
agrees that the right to convert is a valuable right to the Holder. The damages resulting from a failure,
attempt to frustrate, interference with such conversion right are difficult if not impossible to qualify.
Accordingly, the parties acknowledge that the liquidated damages provision contained in this Section
1.4(e) are justified.

 

 

4.5 Concerning the Shares. The shares of Common Stock issuable upon conversion
of this Note may not be sold or transferred unless: (i) such shares are soid pursuant to an effective
registration statement under the Act or (ii) the Borrower or its transfer agent shail have been furnished
with an opinion of counsel (which opinion shall be in form, substance and scope customary for opinions

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 58 of 92 PagelD #: 58

of counsel in comparable transactions) to the effect that the shares to be sold or transferred may be sold
or transferred pursuant to an exemption from such registration (such as Rule 144 or a successor rule}
(“Rule 144”): or (iii) such shares are transferred to an “affiliate” (as defined In Rule 144} of the Borrower
who agrees to sell or otherwise transfer the shares only in accordance with this Section 1.5 and who is an
Accredited Investor (as defined in the Purchase Agreement).

Any restrictive legend on certificates representing shares of Common Stock issuable upon conversion of
this Note shall be removed and the Borrower shall issue to the Holder a new certificate therefore free of
any transfer legend if the Borrower or its transfer agent shall have received an opinion of counsel from
Holder’s counsel, in form, substance and scope customary for opinions of counsel in comparable
transactions, to the effect that (i) a public sale or transfer of such Common Stock may be made without
registration under the Act, which opinion shall be accepted by the Company so that the sale or transfer is
effected; or (ii) in the case of the Common Stock issuable upon conversion of this Note, such security is
registered for sale by the Holder under an effective registration statement filed under the Act; or
otherwise may be sold pursuant to an exemption from registration. In the event that the Company does
not reasonabiy accept the opinion of counsel provided by the Holder with respect to the transfer of
Securities pursuant to an exemption from registration (such as Rule 144), at the Deadline, it will be
considered an Event of Default pursuant to Section 3.2 of the Note.

1.6 Effect of Certain Events.

{a} Effect of Merger, Consolidation, Etc. At the option of the Holder, the sale,
conveyance or disposition of all or substantially all of the assets of the Borrower, the effectuation by the
Borrower of a transaction or series of related transactions in which more than 50% of the voting power
of the Borrower is disposed of, or the consolidation, merger or other business combination of the
Borrower with or into any other Person (as defined below) or Persons when the Borrower is not the
survivor shall be deemed to be an Event of Default {as defined in Article ill} pursuant to which the
Borrower shall be required to pay to the Holder upon the consummation of and as a condition to such
transaction an amount equal te the Default Amount (as defined in Article Il). “Person” shall mean any
individual, corporation, limited lfability company, partnership, association, trust or other entity or
organization.

{b) Adjustment Due to Merger, Consolidation, Etc. If, at any time when this
Note is issued and outstanding and prior to conversion of all of the Note, there shall be any merger,
consolidation, exchange of shares, recapitalization, reorganization, or other similar event, as a result of
which shares of Common Stock of the Borrower shall be changed inte the same or a different number of
shares of another class or classes of stock or securities of the Borrower or another entity, or in case of any
sale or conveyance of all or substantially all of the assets of the Borrower other than in connection with a
plan of complete liquidation of the Borrower, then the Holder of this Note shall thereafter have the right
to receive upon conversion of this Note, upon the basis and upon the terms and conditions specified
herein and in lieu of the shares of Common Stock immediately theretofore issuable upon conversion, such
stock, securities or assets which the Holder would have been entitled to receive in such transaction had
this Note been converted in full immediately prior to such transaction (without regard to any limitations
on conversion set forth herein), and in any such case appropriate provisions shail be made with respect
to the rights and interests of the Holder of this Note to the end that the provisions hereof (including,
without limitation, provisions for adjustment of the Conversion Price and of the number of shares issuable
upon conversion of the Note} shall thereafter be applicable, as nearly as may be practicable in relation to
any securities or assets thereafter deliverable upon the conversion hereof. The Borrower shalt not affect
any transaction described in this Section 1.6{b) unless (a) it first gives, to the extent practicable, ten (10}

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 59 of 92 PagelD #: 59

days prior written notice (but in any event at least five (5} days prior written notice) of the record date of
the special meeting of shareholders to approve, or if there is no such record date, the consummation of,
such merger, consolidation, exchange of shares, recapitalization, reorganization or other similar event or
sale of assets (during which time the Holder shall be entitled to convert this Note} and (b} the resulting
successor or acquiring entity {if not the Borrower) assumes by written instrument the obligations of this
Note. The above provisions shall similarly apply to successive consolidations, mergers, sales, transfers or
share exchanges.

{c} Adjustment Due to Distribution. If the Borrower shall declare or make
any distribution of its assets (or rights to acquire its assets) to holders of Common Stock as a dividend,
stock repurchase, by way of return of capital or otherwise {including any dividend or distribution to the
Borrower's shareholders in cash or shares (or rights to acquire shares) of capital stock of a subsidiary (i.e.,
a spin-off)} (a “Distribution”), then the Holder of this Note shall be entitled, upon any conversion of this
Note after the date of record for determining shareholders entitled to such Distribution, to receive the
amount of such assets which would have been payable to the Holder with respect to the shares of
Common Stock issuable upon such conversion had such Holder been the holder of such shares of Common
Stock on the record date for the determination of shareholders entitled to such Distribution.

1.7 Prepayment. Notwithstanding anything to the contrary contained in this Note,
at any time during the periods set forth on the table immediately following this paragraph (the
“Prepayment Periods”), the Borrower shall have the right, exercisable on not more than three (3) Trading
Days prior written notice to the Holder of the Note to prepay the outstanding Note (principal and accrued
interest}, in full, in accordance with this Section 1.7. Any notice of prepayment hereunder {an “Optional
Prepayment Notice”) shall be delivered to the Holder of the Note at its registered addresses and shall
state: (1) that the Borrower is exercising its right to prepay the Note, and {2} the date of prepayment
which shall be not more than three (3) Trading Days from the date of the Optional Prepayment Notice.
On the date fixed for prepayment (the “Optional Prepayment Date”}, the Borrower shall make payment
of the Gptional Prepayment Amount (as defined below) to Holder, or upon the direction of the Holder as
specified by the Holder in a writing to the Borrower {which direction shail to be sent to Borrower by the
Holder at least one (1) business day prior to the Optional Prepayment Date}. If the Borrower exercises its
right to prepay the Note, the Borrower shall make payment to the Holder of an amount in cash equal ta
the percentage (“Prepayment Percentage”) as set forth in the table immediately following this paragraph
opposite the applicable Prepayment Period, multiplied by the sum of: (w) the then outstanding principal
amount of this Note plus (x) accrued and unpaid interest on the unpaid principal amount of this Note to
the Optional Prepayment Date pius (y) Default Interest, if any, on the amounts referred to in clauses (w})
and (x) plus {z} any amounts owed to the Holder pursuant to Section 1.4 hereof (the “Optional Prepayment
Amount”). If the Borrower delivers an Optional Prepayment Notice and fails to pay the Optional
Prepayment Amount due to the Holder of the Note within two (2} business days following the Optional
Prepayment Date, the Borrower shall forever forfeit its right to prepay the Note pursuant to this Section

 

 

 

 

 

17,
Prepayment Period Prepayment Percentage
1. The period beginning on the Issue Date and ending on 120%
the date which is thirty (30) days following the Issue Date.
2. The period beginning on the date which is thirty-one 125%
(31) days following the Issue Date and ending on the date which is
sixty (60} days following the Issue Date.

 

 

 

 

 
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 60 of 92 PagelD #: 60

 

3. The period beginning on the date which is sixty-one 130%
{61) days following the issue Date and ending on the date which is
ninety (90} days follawing the issue Date.

4. The period beginning on the date that is ninety-one 135%
(91) day from the Issue Date and ending one hundred twenty (120)
days following the Issue Date.

5. The period beginning on the date that is one hundred 140%
twenty-one (121) day from the issue Date and ending one hundred
fifty (150) days following the issue Date.

6. The period beginning on the date that is one hundred 145%
fifty-one (151} day from the issue Date and ending one hundred
eighty (180) days following the Issue Date.

 

 

 

 

 

 

 

After the expiration of one hundred eighty (180) days following the Issue Date, the
Borrower shall have no right of prepayment.

ARTICLE IE. CERTAIN COVENANTS

2.1 Sale of Assets. So long as the Borrower shall have any obligation under this Note,
the Borrower shail not, without the Holder’s written consent, sell, lease or otherwise dispose of any
significant portion of its assets outside the ordinary course of business. Any consent to the disposition of
any assets may be conditioned on a specified use of the proceeds of disposition.

ARTICLE HI. EVENTS OF DEFAULT
lf any of the following events of default (each, an “Event of Defauit”} shall occur:

3.1 Failure to Pay Principal and Interest. The Borrower fails to pay the principal
hereof or interest thereon when due on this Note, whether at maturity or upon acceleration and such
breach continues for a period of five (5) days after written notice from the Holder.

3,2 Conversion and the Shares. The Borrower fails to issue shares of Common Stock
to the Holder for announces or threatens in writing that it will not honor its obligation to do so} upon
exercise by the Holder of the conversion rights of the Holder in accordance with the terms of this Note,
fails to transfer or cause its transfer agent to transfer {issue} (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of or otherwise pursuant to
this Note as and when required by this Note, the Borrower directs its transfer agent not to transfer or
delays, impairs, and/or hinders its transfer agent in transferring {or issuing) (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to the Holder upon conversion
of or otherwise pursuant to this Note as and when required by this Note, or fails to remove (or directs its
transfer agent not to remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect thereof} on any certificate for
any shares of Common Stock issued to the Holder upon conversion of or otherwise pursuant to this Note
as and when required by this Note (or makes any written announcement, statement or threat that it does
nat intend to honor the obligations described in this paragraph) and any such failure shall continue
uncured (or any written announcement, statement or threat not to honor its obligations shall not be
rescinded in writing} for two (2) business days after the Holder shall have delivered a Notice of Conversion.
lt is an obligation of the Borrower to remain current in its obligations to its transfer agent. It shall be an
event of default of this Note, if a conversion of this Note is delayed, hindered or frustrated due toa balance

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 61 of 92 PagelID #: 61

 

owed by the Borrower to its transfer agent. If at the option of the Holder, the Holder advances any funds
to the Borrower’s transfer agent in order to process a conversion, such advanced funds shall be paid by
the Borrower to the Holder within forty-eight (48} hours of a demand from the Holder.

3.3 Breach of Covenants. The Borrower breaches any material covenant or other
material term or condition contained in this Note and any collateral documents including but not limited
to the Purchase Agreement and such breach continues for a period of twenty (20) days after written notice
thereof to the Borrower from the Holder.

3.4 Breach of Representations and Warranties. Any representation or warranty of
the Borrower made herein or in any agreement, statement or certificate given in writing pursuant hereto
or in connection herewith (including, without limitation, the Purchase Agreement), shall be false or
misleading in any material respect when made and the breach of which has (or with the passage of time
will have} a material adverse effect on the rights of the Holder with respect to this Note or the Purchase
Agreement.

3.5 Receiver or Trustee. The Borrower or any subsidiary of the Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the appointment of a receiver or
trustee for it or for a substantial part of its property or business, or such a receiver or trustee shall
otherwise be appointed.

3.6 Bankruptcy. Bankruptcy, insolvency, reorganization or liquidation proceedings or
other proceedings, voluntary or involuntary, for relief under any bankruptcy law or any law for the relief
of debtors shall be instituted by or against the Borrower or any subsidiary of the Borrower.

3.7 Delisting of Common Stock. The Borrower shall fail to maintain the listing of the
Common Stock on at least one of the OTC (which specifically includes the quotation platforms maintained
by the OTC Markets Group) or an equivalent replacement exchange, the Nasdaq National Market, the
Nasdag SmallCap Market, the New York Stock Exchange, or the American Stock Exchange.

3.8 Failure to Comply with the Exchange Act. The Borrower shall fail to comply with
the reporting requirements of the Exchange Act; and/or the Borrower shall cease to be subject to the
reporting requirements of the Exchange Act.

3.9 Liquidation. Any dissolution, liquidation, or winding up of Borrower or any
substantial portion of its business.

3.10 Cessation of Operations. Any cessation of operations by Borrower or
Borrower admits it is otherwise generally unable to pay its debts as such debts become due, provided,
however, that any disclosure of the Borrower's ability to continue as a “going concern” shall not be an
admission that the Borrower cannot pay its debts as they become due.

3.11 Financial Statement Restatement. The restatement of any financial
statements filed by the Borrower with the SEC at any time after 180 days after the Issuance Date for any
date or period until this Note is no longer outstanding, if the result of such restatement would, by
comparison to the un-restated financial statement, have constituted a material adverse effect on the
rights of the Holder with respect to this Note or the Purchase Agreement.
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 62 of 92 PagelID #: 62

3,12 Replacement of Transfer Agent. In the event that the Borrower proposes to
replace its transfer agent, the Borrower fails to provide, prior to the effective date of such replacement,
a fully executed Irrevocable Transfer Agent Instructions in a form as initially delivered pursuant to the
Purchase Agreement (including but not limited to the provision to irrevocably reserve shares of Common
Stock in the Reserved Amount) signed by the successor transfer agent to Borrower and the Borrower.

3.13 Cross-Default. Notwithstanding anything to the contrary contained in this Note
or the other related or companion documents, a breach or default by the Borrower of any covenant or
other term or condition contained in any of the Other Agreements, after the passage of all applicable
notice and cure or grace periods, shall, at the option of the Holder, be considered a default under this
Note and the Other Agreements, in which event the Holder shail be entitled (but in no event required) to
apply all rights and remedies of the Holder under the terms of this Note and the Other Agreements by
reason of a default under said Other Agreement or hereunder. “Other Agreements” means, collectively,
all agreements and instruments between, among or by: (1} the Borrower, and, or for the benefit of, (2) the
Holder and any affiliate of the Holder, including, without limitation, promissory notes; provided, however,
the term “Other Agreements” shall not include the related or companion documents to this Note. Each
of the loan transactions will be cross-defaulted with each other loan transaction and with all other existing
and future debt of Borrower to the Holder.

Upon the occurrence and during the continuation of any Event of Default specified in Section 3.1 (solely
with respect to failure to pay the principal hereof or interest thereon when due at the Maturity Date}, the
Note shall become immediately due and payable and the Borrower shall pay to the Holder, in full
satisfaction of its obligations hereunder, an amount equal to the Default Amount (as defined
herein). UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 3.2, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE AND THE
BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS OBLIGATIONS HEREUNDER, AN
AMOUNT EQUAL TO: {Y) THE DEFAULT AMOUNT (AS DEFINED HEREIN}; MULTIPLIED BY (Z} TWO (2}. Upon
the occurrence and during the continuation of any Event of Default specified in Sections 3.1 (solely with
respect to failure to pay the principal hereof or interest thereon when due on this Note or upon
acceleration), 3.3, 3.4, 3.7, 3.8, 3.10, 3.14, 3.12, 3.13, and/or 3.14 exercisable through the delivery of
written notice to the Borrower by such Holders (the “Default Notice’), and upon the occurrence of an
Event of Default specified the remaining sections of Articles II! {other than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 3,1 hereof), the Note shall become
immediately due and payable and the Borrower shall pay to the Holder, in full satisfaction of its obligations
hereunder, an amount equal to the greater of (i) 150% times the sum of (w} the then outstanding principal
amount of this Note plus {x) accrued and unpaid interest on the unpaid principal amount of this Note to
the date of payment {the “Mandatory Prepayment Date”) plus (y) Defauit Interest, if any, on the amounts
referred to in clauses (w) and/or (x) plus {z) any amounts owed to the Holder pursuant to Section 1.4(e}
hereof {the then outstanding principal amount of this Note to the date of payment plus the amounts
referred to in clauses (x), (y} and (z) shall collectively be known as the “Default Amount”} and all other
amounts payable hereunder shail immediately become due and payable, all without demand,
presentment or notice, ali of which hereby are expressly waived, together with all costs, including, without
limitation, legal fees and expenses, of collection, and the Holder shall be entitled to exercise all other
rights and remedies available at law or in equity.

if the Borrower fails to pay the Default Amount within five (5) business days of written notice that such
amount is due and payable, then the Holder shall have the right at any time, so long as the Borrower
remains in default {and so long and to the extent that there are sufficient authorized shares), to require
the Borrower, upon written notice, to immediately issue, in lieu of the Default Amount, the number of
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 63 of 92 PagelD #: 63

shares of Common Stock of the Borrower equal to the Default Amount divided by the Conversion Price
then in effect.

ARTICLE IV. MISCELLANEOUS

 

4.1 Failure or Indulgence Not Waiver. No failure or delay on the part of the Holder in
the exercise of any power, right or privilege hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or privilege preclude other or further exercise thereof
or of any other right, power or privileges. All rights and remedies existing hereunder are cumulative to,
and not exclusive of, any rights or remedies otherwise available.

4,2 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless otherwise specified
herein, shall be (i) personally served, (ii) deposited in the mail, registered or certified, return receipt
requested, postage prepaid, {ili} delivered by reputable air courier service with charges prepaid, or {iv}
transmitted by hand delivery, telegram, or facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a} upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile machine, at the address
or number designated below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received) or (b} on the second
business day following the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be:

If to the Borrower, to:

HEMP NATURALS, INC.

16950 North Bay Road, Suite 1803

Sunny Isles Beach, Florida 33160

Attn: Levi Jacobson, Chief Executive Officer
Fax:

Email: hempofnaturals@gmail.com

 

if to the Holder:

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY 11021

Attn: Curt Kramer, Chief Executive Officer
e-mail: info@poweruplending.com

With a copy by fax only to (which copy shall not constitute notice}:
Naidich Wurman LLP
111 Great Neck Road, Suite 216

Great Neck, NY 11021
Attn: Allison Naidich

10°
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 64 of 92 PagelD #: 64

facsimile: 516-466-3555
e-mail: allison@nwlaw.com

4.3 Amendments. This Note and any provision hereof may only be amended by an
instrument in writing signed by the Borrower and the Holder. The term “Note” and all reference thereto,
as used throughout this instrument, shall mean this instrument {and the other Notes issued pursuant to
the Purchase Agreement) as originally executed, or if later amended or supplemented, then as so
amended or supplemented.

4.4 Most Favored Nation. During the period where any monies are owed to the
Holder pursuant to this Note, if the Borrower engages in any future financing transactions with a third |
party investor, the Borrower will provide the Holder with written notice (the “MFN Notice”) thereof |
promptly but in no event less than 10 days prior to closing any financing transactions. Included with the
MIFN Notice shall be a copy of all documentation relating to such financing transaction and shall include,
upon written request of the Holder, any additional information related to such subsequent investment as
may be reasonably requested by the Holder. In the event the Holder determines that the terms of the
subsequent investment are preferable to the terms of the securities of the Borrower issued to the Holder
pursuant to the terms of the Purchase Agreement, the Holder will notify the Borrower in writing. Promptly
after receipt of such written notice from the Holder, the Borrower agrees to amend and restate the
Securities (which may include the conversion terms of this Note}, to be identical to the instruments
evidencing the subsequent investment. Notwithstanding the foregoing, this Section 4.4 shall not apply in
respect of (i} an Exempt issuance, or {ii} an underwritten public offering of Common Stock. “Exempt
Issuance” means the issuance of: fa) shares of Common Stock or options to employees, officers,
consultants, advisors or directors of the Borrower pursuant to any stock or option plan duly adopted for
such purpose by a majority of the members of the Board of Directors or a majority of the members of a
committee of directors established for such purpose, (b} securities upon the exercise or exchange of or
conversion of this Note and/or other securities exercisable or exchangeable for or convertible into shares
of Common Steck issued and outstanding on the date hereof, and {c} securities issued pursuant to
acquisitions or strategic transactions approved by a majority of the disinterested directors of the
Borrower, provided that any such issuance shall only be to a Person which is, itself or through its
subsidiaries, an operating company in a business synergistic with the business of the Borrower and in
which the Borrower receives benefits in addition to the investment of funds, but shall not include a
transaction in which the Borrower is issuing securities primarily for the purpose of raising capital or to an
entity whose primary business ts investing in securities.

 

 

 

  

4.5 Assignability. This Note shall be binding upon the Borrower and its successors
and assigns, and shall inure to be the benefit of the Holder and its successors and assigns. Each transferee
of this Note must be an “accredited investor” (as defined in Rule 501(a) of the Securities and Exchange
Commission}. Notwithstanding anything in this Note to the contrary, this Note may be pledged as
collateral in connection with a bona fide margin account or other lending arrangement; and may be
assigned by the Holder without the consent of the Borrower.

 

 

 

4.6 Cost of Collection. if default is made in the payment of this Note, the Borrower
shall pay the Holder hereof costs of collection, including reasonable attorneys’ fees.

 

4.7 Governing Law, This Note shall be governed by and construed in accordance with
the laws of the State of Virginia without regard to principles of conflicts of laws. Any action brought by
either party against the other concerning the transactions contemplated by this Note shall be brought
only in the state courts of New York or in the federal courts located in the Eastern District of New York.

 

ie
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 65 of 92 PagelD #: 65

The parties to this Note hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of jurisdiction or venue or based upon
forum non conveniens. The Borrower and Halder waive trial by jury. The prevailing party shall be entitled
to recover from the other party its reasonable attorney's fees and costs. In the event that any provision
of this Note or any other agreement delivered in connection herewith is invalid or unenforceable under
any applicable statute or rule of law, then such provision shall be deemed inoperative to the extent that
it may conflict therewith and shall be deemed modified to conform with such statute or rule of law. Any
such provision which may prove invalid or unenforceable under any law shall not affect the validity or
enforceability of any other provision of any agreement. Each party hereby irrevocably waives personal
service of process and cansents to process being served in any suit, action or proceeding in connection
with this Note, any agreement or any other document delivered in connection with this Note by mailing
a copy thereof via registered or certified mail or overnight delivery (with evidence of delivery) to such
party at the address in effect for notices to it under this Note and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing contained herein shall be deemed to
limit in any way any right to serve process in any other manner permitted by law.

 

48 Purchase Agreement. By its acceptance of this Note, each party agrees to be
bound by the applicable terms of the Purchase Agreement.

4.9 Remedies. The Borrower acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder, by vitiating the intent and purpose of the transaction
contemplated hereby. Accordingly, the Borrower acknowledges that the remedy at law for a breach of
its obligations under this Note will be inadequate and agrees, in the event of a breach or threatened
breach by the Borrower of the provisions of this Note, that the Holder shall be entitled, in addition to all
other available remedies at law or in equity, and in addition to the penalties assessable hereln, to an
injunction or injunctions restraining, preventing or curing any breach of this Note and to enforce
specifically the terms and provisions thereof, without the necessity of showing economic loss and without
any bond or other security being required.

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by its duly
authorized officer this on March 14, 2019

HEMP NATURALS, INC,

 

By : | eufaners

: i
Lévi Jacobson

Chief Executive Officer

12
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 66 of 92 PagelID #: 66

EXHIBIT A -- NOTICE OF CONVERSION

The undersigned hereby elects to convert 5 principal amount of the Note
(defined below) into that number of shares of Common Stock to be issued pursuant to the conversion of
the Note (“Common Stack”) as set forth below, of HEMP NATURALS, INC., a Delaware corporation (the
“Borrower”) according to the conditions of the convertible note of the Borrower dated as of March 14,
2019 {the “Note”}, as of the date written below. No fee will be charged to the Holder for any conversion,
except for transfer taxes, if any.

Box Checked as to applicable instructions:

E] The Borrower shall electronically transmit the Common Stock issuable pursuant to this
Notice of Conversion to the account of the undersigned or its nominee with DTC through
its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

Name of DTC Prime Broker:
Account Number:

[ ] The undersigned hereby requests that the Borrower issue a certificate or certificates for
the number of shares of Common Stock set forth below (which numbers are based on the
Holder’s caiculation attached hereto} in the namefs) specified immediately below or, if
additional space is necessary, on an attachment hereto:

POWER UP LENDING GROUP LTD.

111 Great Neck Road, Suite 214

Great Neck, NY 11021

Attention: Certificate Delivery

e-mail: info@poweruplendinggroup.com

Date of conversion:
Applicable Conversion Price: $
Number of shares of common stock to be issued
pursuant to conversion of the Notes:
Amount of Principal Balance due remaining
under the Note after this conversion:

POWER UP LENDING GROUP LTD.

By:

Name: Curt Kramer

Title: Chief Executive Officer
Date:

 

13

 

 
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 67 of 92 PagelD #: 6

 

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of December 6, 2018, by
and between HEMP NATURALS, INC., a Delaware corporation, with its address at 16950 North Bay Road,
Suite 1803, Sunny Isles Beach, Florida 33160 (the “Company”}, and POWER UP LENDING GROUP LTD., a
Virginia corporation, with its address at 111 Great Neck Road, Suite 216, Great Neck, NY 11021 (the
“Buyer”}.

WHEREAS:

A. The Company and the Buyer are executing and delivering this Agreement in reliance upon
the exemption from securities registration afforded by the rules and regulations as promulgated by the
United States Securities and Exchange Commission (the “SEC’) under the Securities Act of 1933, as
amended (the “1933 Act”); and

B. Buyer desires to purchase and the Company desires to issue and sell, upon the terms and
conditions set forth in this Agreement a convertible note of the Company, in the form attached hereto as
Exhibit A, in the aggregate principal amount of $43,000.00 (together with any note(s) issued in
replacement thereof or as a dividend thereon or otherwise with respect thereto in accordance with the
terms thereof, the “Note”), convertible into shares of common stock, $0.0001 par value per share, of the
Company (the “Common Stock”}, upon the terms and subject to the limitations and conditions set forth
in such Note,

NOW THEREFORE, the Company and the Buyer severally (and not jointly} hereby agree as follows:
1, Purchase and Sale of Note.

a. Purchase of Note. On the Closing Date (as defined below), the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the Company such principal
amount of Note as is set forth immediately below the Buyer’s name on the signature pages hereto.

b. form of Payment. On the Closing Date {as defined below), (i) the Buyer
shall pay the purchase price for the Note to be issued and sold to it at the Closing (as defined below) (the
“Purchase Price”) by wire transfer of immediately available funds to the Company, in accordance with the
Company's written wiring instructions, against delivery of the Note in the principal amount equal to the
Purchase Price as is set forth immediately below the Buyer’s name on the signature pages hereto, and
(ii) the Company shall deliver such duly executed Note on behalf of the Company, to the Buyer, against
delivery of such Purchase Price.

c. Closing Date. Subject to the satisfaction {or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time of the issuance and sale
of the Note pursuant to this Agreement (the “Closing Date”} shall be 12:00 noon, Eastern Standard Time
on or about December 7, 2018, or such other mutually agreed upon time. The closing of the transactions

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 68 of 92 PagelD #: 68

contemplated by this Agreement (the “Closing”) shall occur on the Closing Date at such location as may
be agreed to by the parties.

2. Buyer's Representations and Warranties. The Buyer represents and warrants to
the Company that:

a. Investment Purpose, As of the date hereof, the Buyer is purchasing the -
Note and the shares of Common Stock issuable upon conversion of or otherwise pursuant to the Note
{such shares of Common Stock being collectively referred to herein as the “Conversion Shares” and,
collectively with the Note, the “Securities”) for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or exempted from registration
under the 1933 Act.

b. Accredited Investor Status, The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”}.

c. Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying upon the truth and
accuracy of, and the Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to determine the availability
of such exemptions and the eligibility of the Buyer to acquire the Securities.

d, Information. The Company has not disclosed to the Buyer any material
nonpublic information and will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to the Buyer.

e. Legends. The Buyer understands that the Note and, until such time as
the Conversion Shares have been registered under the 1933 Act; or may be sold pursuant to an applicable
exemption from registration, the Conversion Shares may bear a restrictive legend in substantially the
following form:

"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT"), OR UNDER ANY STATE SECURITIES LAWS, AND MAY
NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT
THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
. STATE SECURITIES LAWS OR (2) THE ISSUER OF SUCH SECURITIES
RECEIVES AN OPINION OF COUNSEL TO THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY
ACCEPTABLE TO THE ISSUER’S TRANSFER AGENT, FHAT SUCH SECURITIES
MAY BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 69 of 92 PagelID #: 69

TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS,"

The legend set forth above shall be removed and the Company shall issue a certificate without
such legend to the holder of any Security upon which It is stamped, if, unless otherwise required by
applicable state securities laws, (a) such Security is registered for sale under an effective registration
statement filed under the 1933 Act or otherwise may be sold pursuant to an exemption from registration
without any restriction as to the number of securities as of a particular date that can then be immediately
sold, or (b} such holder provides the Company with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the 1933 Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected. The Buyer agrees to sell all Securities, including
those represented by a certificate(s) fram which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any. In the event that the Company does not accept the
opinion of counsel provided by the Buyer with respect to the transfer of Securities pursuant to an
exemption from registration, such as Rule 144, at the Deadline, it will be considered an Event of Default
pursuant to Section 3.2 of the Note; provided such opinion complies with the irrevocable Transfer Agent
Instructions (as defined herein).

 

f. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the Buyer, and this
Agreement constitutes a valid and binding agreement of the Buyer enforceable in accordance with its
terms,

/ 3. Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that:

a. Organization and Qualification. The Company and each of its Subsidiaries
(as defined below}, if any, is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated, with full power and authority {corporate and other) to
own, lease, use and operate its properties and to carry on its business as and where now owned, leased,
used, operated and conducted. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or indirectly, any equity or other
ownership interest.

 

 

 

b. Authorization; Enforcement. (i} The Company has all requisite corporate
power and authority to enter into and perform this Agreement, the Note and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement, the Note by the Company and the
consummation by it of the transactions contemplated hereby and thereby (including without limitation,
the issuance of the Note and the issuance and reservation for issuance of the Conversion Shares issuable
upon conversion or exercise thereof} have been duly authorized by the Company's Board of Directors and

 

 

 
Case 2:19-cv-03921-ARR-CLP Document Filed 07/08/19 Page 70 of 92 PagelD #: 70

no further consent or authorization of the Company, its Board of Directors, or its shareholders is required,
{iii} this Agreement has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith and bind the Company
accordingly, and {iv} this Agreement constitutes, and upon execution and delivery by the Company of the
Note, each of such instruments will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

- Capitalization. As of the date hereof, the authorized common stock of
the Company consists of 324,125,983 authorized shares of Common Stock, $0.0001 par value per share,
of which 1,200,000,000 shares are issued and outstanding; and 9,090,909 shares are reserved for issuance
upon conversion of the Note. All of such outstanding shares of capital stock are, or upon issuance will be,
duly authorized, validly issued, fully paid and non-assessable. .

d. issuance of Shares. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its terms, will be validly issued,
fully paid and non-assessable, and free from all taxes, liens, claims and encumbrances with respect to the
issue thereof and shall not be subject to preemptive rights or other similar rights of shareholders of the
Company and will not impose personal lability upon the holder thereof.

e, No Conflicts. The execution, delivery and performance of this Agreement
and the Note by the Company and the consummation by the Company of the transactions contemplated
hereby and thereby (including, without limitation, the issuance and reservation for issuance of the
Conversion Shares) will not (i} conflict with or result in a violation of any provision of the Certificate of
Incorporation or By-laws, or (ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both could become a default} under,
or give to others any rights of termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of its Subsidiaries is a party,
or (iii} result in a violation of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject) applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected (except for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations as would not, individually
or in the aggregate, have a Materia! Adverse Effect}. The businesses of the Company and its Subsidiaries,
if any, are not being conducted, and shall not be conducted so long as the Buyer owns any of the Securities,
in violation of any law, ordinance or regulation of any governmental entity. “Material Adverse Effect”
means any material adverse effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole, or on the transactions contemplated hereby or
by the agreements or instruments to be entered into in connection herewith.

f. SEC Documents: Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the "1934 Act”) {all of the
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 71 of 92 PagelID #: 71

foregoing filed prior to the date hereof and all exhibits included therein and financial statements and
schedules thereto and documents (other than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”). Upon written request the
Company will deliver to the Buyer true and complete copies of the SEC Documents, except for such
exhibits and incorporated documents. As of their respective dates or if amended, as of the dates of the
amendments, the SEC Documents complied in all material respects with the requirements of the 1934 Act
and the rules and regulations of the SEC promulgated thereunder applicable to the SEC Documents, and
none of the SEC Documents, at the time they were filed with the SEC, contained any untrue statement of
a material fact or omitted to state a material fact required te be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were made, not misleading.
None of the statements made in any such SEC Documents is, or has been, required to be amended or
updated under applicable law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof}. As of their respective dates or if amended, as of the dates of
the amendments, the financial statements of the Company included in the SEC Documents complied as
to form in all material respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto, Such financial statements have been prepared in accordance
with United States generally accepted accounting principles, consistently applied, during the periods
involved and fairly present in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited statements, to norma! year-end
audit adjustments). The Company is subject to the reporting requirements of the 1934 Act.

 

gE. Absence of Certain Changes. Since August 31, 2018, except as set forth
in the SEC Documents, there has been no material adverse change and no material adverse development
in the assets, liabilities, business, properties, operations, financial condition, results of operations,
prospects or 1.934 Act reporting status of the Company or any of its Subsidiaries.

h. Absence of Litigation, Except as set forth in the SEC Documents, there is
no action, suit, claim, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could have a Material Adverse Effect. The Company
and its Subsidiaries are unaware of any facts or circumstances which might give rise to any of the
foregoing.

 

i, No Integrated Offering. Neither the Company, nor any of its affiliates,
nor any person acting on its or their behalf, has directly or Indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that would require registration
under the 1933 Act of the issuance of the Securities to the Buyer. The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities (past, current or future)
for purposes of any shareholder approval provisions applicable to the Company or its securities.
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 72 of 92 PagelID #: 72

j. No Brokers. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

k, No Investment Company. The Company is not, and upon the issuance
and safe of the Securities as contemplated by this Agreement will not be an “investment company”
required to be registered under the Investment Company Act of 1940 (an “Investment Company”). The
Company is not controlled by an Investment Company.

iF Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this Section 3, and in addition to

any other remedies available to the Buyer pursuant to this Agreement, it will be considered an Event of
default under Section 3.4 of the Note.

 

4, COVENANTS.

a. Best Efforts. The Company shall use its best efforts to satisfy timely each
of the conditions described in Section 7 of this Agreement.

 

b. Form D; Blue Sky Laws. The Company agrees to timely make any filings
required by federal and state laws as a result of the closing of the transactions contemplated by this
Agreement.
c. Use of Proceeds. The Company shall use the proceeds for general

working capital purposes.

d. Expenses. At the Closing, the Company's obligation with respect to the
transactions contemplated by this Agreement is to reimburse Buyer’ expenses shall be $3,000.00 for
Buyer's legal fees and due diligence fee.

e. Corporate Existence. So long as the Buyer beneficially owns any Note,
the Company shall maintain its corporate existence and shall not sell all or substantially all of the
Company’s assets, except with the prior written consent of the Buyer.

 

 

f, Breach of Covenants. If the Company breaches any of the covenants set
forth in this Section 4, and in addition to any other remedies available to the Buyer pursuant to this
Agreement, it will be considered an event of default under Section 3.4 of the Note.

 

g. Failure te Comply with the 1934 Act. So long as the Buyer beneficially
owns the Note, the Company shall compiy with the reporting requirements of the 1934 Act; and the
Company shall continue to be subject to the reporting requirements of the 1934 Act.

 
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 73 of 92 PagelD #: 73

 

h. Trading Activities. Neither the Buyer nor its affiliates has an open short
position in the common stock of the Company and the Buyer agrees that it shall not, and that it will cause
its affiliates not to, engage in any short sales of or hedging transactions with respect to the common stock
of the Company.

i, Right of First Refusal. Unless it shall have first delivered to the Buyer, at
least forty eight (48) hours prior to the closing of such Future Offering {as defined herein), written notice
describing the proposed Future Offering (“ROFR Notice”), including the terms and conditions thereof,
identity of the proposed purchaser and proposed definitive documentation to be entered into in
connection therewith, and providing the Buyer an option during the forty eight (48) hour period following
delivery of such notice to purchase the securities being offered in the Future Offering on the same terms
as contemplated by such Future Offering (the limitations referred to in this sentence and the preceding
sentence are collectively referred to as the “Right of First Refusal”), the Company will not conduct any
equity (or debt with an equity component) financing in an amount less than $150,000 (“Future
Offering{s}”) during the period beginning on the Closing Date and ending nine (9) months following the
Closing Date. In the event the terms and conditions of a proposed Future Offering are amended in any
respect after delivery of the notice to the Buyer concerning the proposed Future Offering, the Company
shall deliver a new notice to the Buyer describing the amended terms and conditions of the proposed
Future Offering and the Buyer thereafter shall have an option during the forty eight (48) hour period
following delivery of such new notice to purchase the securities being offered on the same terms as
contemplated by such proposed Future Offering, as amended.

5. Transfer Agent instructions. The Company shall issue irrevocable instructions to
its transfer agent to issue certificates, registered in the name of the Buyer or its nominee, for the
Conversion Shares in such amounts as specified from time to time by the Buyer to the Company upon
conversion of the Note in accordance with the terms thereof (the “Irrevocable Transfer Agent
instructions’). In the event that the Company proposes to replace its transfer agent, the Company shall
provide, prior to the effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to this Agreement (including but not limited to the
provision to irrevocably reserve shares of Common Stock in the Reserved Amount as such term is defined
in the Note) signed by the successor transfer agent to Company and the Company. Prior to registration of
the Conversion Shares under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to an exemption from registration, all such certificates shall bear the restrictive legend specified
in Section 2{e} of this Agreement. The Company warrants that: (i) no instruction other than the
irrevocable Transfer Agent instructions referred to in this Section 5, will be given by the Company to its
transfer agent and that the Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Note; (ii) it will not direct its transfer
agent not to transfer or delay, impair, and/or hinder its transfer agent in transferring (or
issuing)(electronically or in certificated form) any certificate for Conversion Shares to be issued to the
Buyer upon conversion of or otherwise pursuant to the Note as and when required by the Note and this
Agreement; and (iii) it will not fail to remove {or directs its transfer agent not to remove or impairs, delays,
and/or hinders its transfer agent from removing} any restrictive legend (or to withdraw any stop transfer

 
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 74 of 92 PagelD #: 74

instructions in respect thereof} on any certificate for any Conversion Shares issued to the Buyer upon
conversion of or otherwise pursuant to the Note as and when required by the Note and/or this
Agreement. If the Buyer provides the Company and the Company’s transfer agent, at the cost of the
Buyer, with an opinion of counsel in form, substance and scope customary for opinions in comparable
transactions, to the effect that a public sale or transfer of such Securities may be made without
registration under the 1933 Act, the Company shall permit the transfer, and, in the case of the Conversion
Shares, promptly instruct its transfer agent to issue one or more certificates, free from restrictive legend,
in such name and in such denominations as specified by the Buyer. The Company acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the Buyer, by vitiating the intent
and purpose of the transactions contemplated hereby. Accordingly, the Company acknowledges that the
remedy at law for a breach of its obligations under this Section 5 may be inadequate and agrees, in the
event of a breach or threatened breach by the Company of the provisions of this Section, that the Buyer
shail be entitled, in addition to all other available remedies, to an injunction restraining any breach and
requiring immediate transfer, without the necessity of showing economic loss and without any bond or
other security being required.

6. Conditions to the Company's Obligation to Sell. The obligation of the Company
hereunder to issue and sell the Note to the Buyer at the Closing is subject to the satisfaction, at or before

the Closing Date of each of the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole discretion:

a. The Buyer shall have executed this Agreement and delivered the same to
the Company.

b. The Buyer shail have delivered the Purchase Price in accordance with
Section 1{b} above,

C. The representations and warranties of the Buyer shall be true and correct

in all material respects as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants, agreements and conditions
required by this Agreement te be performed, satisfied or complied with by the Buyer at or prior to the
Closing Date.

d, No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions contemplated by this
Agreement.

7. Conditions to The Buyer's Obligation to Purchase. The obligation of the Buyer
hereunder to purchase the Note at the Closing is subject to the satisfaction, at or before the Closing Date

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 75 of 92 PagelD #: 75

of each of the follawing conditions, provided that these conditions are for the Buyer's sole benefit and
may be waived by the Buyer at any time in its sole discretion:

a, The Company shall have executed this Agreement and delivered the
same to the Buyer.

b. The Company shail have delivered to the Buyer the duly executed Note
{in such denominations as the Buyer shall request) in accordance with Section ifb) above.

 

 

c. The Irrevocable Transfer Agent Instructions, in form and substance 2
satisfactory to the Buyer, shall have been delivered te and acknowledged in writing by the Company's |
Transfer Agent.

d. The representations and warranties of the Company shall be true and |

correct in all material respects as of the date when made and as of the Closing Date as though made at
such time (except for representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satistied or complied with by the Company at or
prior to the Closing Date. The Buyer shall have received a certificate or certificates, executed by the chief
executive officer of the Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer including, but not limited to certificates with
respect to the Board of Directors’ resolutions relating to the transactions contemplated hereby.

 

e. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions contemplated by this
Agreement.

f. No event shall have occurred which could reasonably be expected to have
a Material Adverse Effect on the Company including but not limited to a change in the 1934 Act reporting
status of the Company or the failure of the Company to be timely in Its 1934 Act reporting obligations.

g. The Conversion Shares shall have been authorized for quotation on an
exchange or electronic quotation system and trading in the Common Stock on such exchange or electronic
quotation system shall not have been suspended by the SEC or an exchange or electronic quotation
system.

h. The Buyer shall have received an officer’s certificate described in Section
3(d) above, dated as of the Closing Date.
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 76 of 92 PagelD #: 76

 

8. Governing Law; Miscellaneous.
a. Governing Law. This Agreement shall be governed by and construed in

accordance with the laws of the State of Virginia without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the federal courts located in New
York and the county of Nassau. The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens. The Company and Buyer waive trial by jury.
The prevailing party shall be entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicabie statute or rule of law, then such provision shall
be deemed inoperative to the extent that it may conflict therewith and shall be deemed modified te
conform with such statute or rule of law. Any such provision which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other provision of any agreement. Each
party hereby irrevocably waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement, the Note or any related document or
agreement by mailing a copy thereof via registered or certified mail or overnight delivery (with evidence
of delivery) to such party at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice thereof. Nothing contained
herein shall be deemed to jimit in any way any right to serve process in any other manner permitted by
law.

 

b. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shall constitute one and the same
agreement and shall become effective when counterparts have been signed by each party and delivered
to the other party.

 

c. Headings. The headings of this Agreement are for convenience of
reference only and shall not form part of, or affect the interpretation of, this Agreement.

d. Severability. in the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed modified to conform with |
such statute or rule of law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof. |

 

a, Entire Agreement; Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein, neither the Company nor the
Buyer makes any representation, warranty, covenant or undertaking with respect to such matters. No
provision of this Agreement may be waived or amended other than by an instrument in writing signed by
the majority in interest of the Buyer.

 

10
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 77 of 92 PagelD #: 77

f. Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless otherwise specified
herein, shall be (i) personally served, {ii} deposited in the mail, registered or certified, return receipt
requested, postage prepaid, (iii) delivered by reputable air courier service with charges prepaid, or {iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth below or te such other address
as such party shall have specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective {a} upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile machine, at the address
or number designated below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received) or (b} on the second
business day following the date of mailing by express courier service, fully prepaid, addressed to such |
address, or upon actual receipt of such mailing, whichever shall first occur. The addresses for such |
communications shall be as set forth in the heading of this Agreement with a copy by fax only to (which
copy shall not constitute notice} to Naidich Wurman LLP, 111 Great Neck Road, Suite 214, Great Neck, NY
11021, Attn: Aflison Naidich, facsimile: 516-466-3555, e-mail: allison@nwlaw.com. Each party shall
provide notice to the other party of any change in address.

 

 

g. Successors and Assigns. This Agreement shail be binding upon and inure
to the benefit of the parties and their successors and assigns. Neither the Company nor the Buyer shal
assign this Agreement or any rights or obligations hereunder without the prior written consent of the
other. Notwithstanding the foregoing, the Buyer may assign its rights hereunder to any person that
purchases Securities in a private transaction from the Buyer or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

 

 

h, Survival. The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of the Buyer. The Company
agrees to indemnify and hold harmiess the Buyer and all of its officers, directors, employees and agents
for loss or damage arising as a result of or related to any breach or alleged breach by the Company of any
of its representations, warranties and covenants set forth in this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are incurred.

i. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

j. No Strict Construction. The language used in this Agreement will be

deemed to be the language chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

li
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 78 of 92 PagelD #: 78

k, Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the Buyer shall be entitled,
in addition to ail other available remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity of showing economic loss
and without any bond or other security being required.

 

 

[THE REMAINDER OF THIS PAGE [5 INTENTIONALLY LEFT BLANK]

12
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 79 of 92 PagelD #: 79

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this Agreement to
be duly executed as of the date first above written.

HEMP NATURALS, INC.

By:. \ 2 uo Veli
2TevHacobson
Chief Executive Officer

POWER UP LENDING GROUP LTD.

 

By:
Name: Curt Kramer

Title: Chief Executive Officer
111 Great Neck Road, Suite 216
Great Neck, NY 11021

 

 

AGGREGATE SUBSCRIPTION AMOUNT:
Aggregate Principal Amount of Note: $43,000.00

Aggregate Purchase Price: $43,000.00

13
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 80 of 92 PagelD #: 80
~
fo oe

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (the “Agreement”}, dated as of March 14, 2019, by and
between HEMP NATURALS, INC., a Delaware corporation, with its address at 16950 North Bay Road, Suite
1803, Sunny Isles Beach, Florida 33160 (the “Company”}, and POWER UP LENDING GROUP LTD., a Virginia
corporation, with its address at 111 Great Neck Road, Suite 216, Great Neck, NY 11021 (the “Buyer”).

WHEREAS:

A. The Company and the Buyer are executing and delivering this Agreement in reliance upon
the exemption from securities registration afforded by the rules and regulations as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the Securities Act of 1933, as
amended (the “1933 Act”); and

B. Buyer desires to purchase and the Company desires to issue and sell, upon the terms and

. conditions set forth in this Agreement a convertible note of the Company, in the form attached hereto as

Exhibit A, in the aggregate principal amount of $68,000.00 {together with any note{s) issued in

replacement thereof or as a dividend thereon or otherwise with respect thereto in accordance with the

terms thereof, the “Note”}, convertible into shares of common stock, $0.0001 par value per share, of the

Company {the “Common Stock”), upon the terms and subject to the limitations and conditions set forth
in such Note.

NOW THEREFORE, the Company and the Buyer severally (and not jointly) hereby agree as follows:
1. Purchase and Sale of Note.

a. Purchase of Note. On the Closing Date {as defined below}, the Company
shall issue and sell to the Buyer and the Buyer agrees to purchase from the Company such principal
amount of Note as is set forth immediately below the Buyer's name on the signature pages hereto.

b, Form of Payment. On the Closing Date (as defined below}, (i) the Buyer
shall pay the purchase price for the Note to be issued and sold to it at the Closing (as defined below} (the
“Purchase Price’} by wire transfer of immediately available funds to the Company, in accordance with the
Company's written wiring instructions, against delivery of the Note in the principal amount equal to the
Purchase Price as is set forth immediately below the Buyer’s name on the signature pages hereto, and
{ii} the Company shall deliver such duly executed Note on behalf of the Company, to the Buyer, against
delivery of such Purchase Price.

 

c. Closing Date. Subject to the satisfaction (or written waiver) of the
conditions thereto set forth in Section 6 and Section 7 below, the date and time of the issuance and sale
of the Note pursuant to this Agreement (the “Closing Date”) shall be 12:00 noon, Eastern Standard Time
on or about March 18, 2019, or such other mutually agreed upon time. The closing of the transactions

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 81 of 92 PagelD #: 81

contemplated by this Agreement (the “Closing”) shall occur on the Closing Date at such location as may
be agreed to by the parties.

2. Buyer's Representations and Warranties. The Buyer represents and warrants to
the Company that:

a. investment Purpose. As of the date hereof, the Buyer is purchasing the
Note and the shares of Common Stock issuable upon conversion of or otherwise pursuant to the Note
{such shares of Common Stock being collectively referred to herein as the “Conversion Shares” and,
collectively with the Note, the Securities”) for its own account and not with a present view towards the
public sale or distribution thereof, except pursuant to sales registered or exempted from registration
under the 1933 Act.

b, Accredited Investor Status. The Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D (an “Accredited Investor”).

c. Reliance on Exemptions. The Buyer understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the registration requirements of
United States federal and state securities laws and that the Company is relying upon the truth and
accuracy of, and the Buyer’s compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyer set forth herein in order to determine the availability
of such exemptions and the eligibility of the Buyer to acquire the Securities.

 

d. Information. The Company has not disclosed to the Buyer any material
nonpublic information and will not disclose such information unless such information is disclosed to the
public prior to or promptly following such disclosure to the Buyer.

@, Legends, The Buyer understands that the Note and, until such time as
the Conversion Shares have been registered under the 1933 Act; or may be sold pursuant to an applicable
exemption from registration, the Conversion Shares may bear a restrictive legend in substantially the
following form:

"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
"SECURITIES ACT}, OR UNDER ANY STATE SECURITIES LAWS, AND MAY
NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE
TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT
THERETO IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE
STATE SECURITIES LAWS OR (2} THE ISSUER OF SUCH SECURITIES
RECEIVES AN OPINION OF COUNSEL TG THE HOLDER OF SUCH
SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY
ACCEPTABLE TO THE ISSUER’S TRANSFER AGENT, THAT SUCH SECURITIES
MAY BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR OTHERWISE

 

 
_ Case 2:19-cv-03921-ARR-CLP Documenti1 Filed 07/08/19 Page 82 of 92 PagelD #: 82

 

TRANSFERRED WITHOUT AN EFFECTIVE REGISTRATION STATEMENT
UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS."

The legend set forth above shall be removed and the Company shall issue a certificate without
such legend to the holder of any Security upon which it is stamped, if, unless otherwise required by
applicable state securities laws, (2) such Security is registered for sale under an effective registration
statement filed under the 1933 Act or otherwise may be sold pursuant to an exemption from registration
without any restriction as to the number of securities as of a particular date that can then be immediately
sold, or (b) such holder provides the Company with an opinion of counsel, in form, substance and scope
customary for opinions of counsel in comparable transactions, to the effect that a public sale or transfer
of such Security may be made without registration under the 1933 Act, which opinion shall be accepted
by the Company so that the sale or transfer is effected. The Buyer agrees to sell all Securities, including
those represented by a certificate(s} from which the legend has been removed, in compliance with
applicable prospectus delivery requirements, if any. In the event that the Company does not accept the
opinion of counsel provided by the Buyer with respect to the transfer of Securities pursuant to an
exemption from registration, such as Rule 144, at the Deadline, it will be considered an Event of Default
pursuant to Section 3.2 of the Note.

f. Authorization; Enforcement. This Agreement has been duly and validly
authorized. This Agreement has been duly executed and delivered on behalf of the Buyer, and this
Agreement constitutes a valid and binding agreement of the Buyer enforceable in accordance with its
terms.

3. Representations and Warranties of the Company. The Company represents and
warrants to the Buyer that:

a. Organization and Qualification. The Company and each of its Subsidiaries
(as defined below}, if any, is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it is incorporated, with full power and authority (corporate and other) to
own, lease, use and operate its properties and to carry on its business as and where now owned, leased,
used, operated and conducted. “Subsidiaries” means any corporation or other organization, whether
incorporated or unincorporated, in which the Company owns, directly or indirectly, any equity or other
ownership interest,

 

b. Authorization; Enforcement. {i) The Company has ail requisite corporate
power and authority to enter into and perform this Agreement, the Note and to consummate the
transactions contemplated hereby and thereby and to issue the Securities, in accordance with the terms
hereof and thereof, (ii) the execution and delivery of this Agreement, the Note by the Company and the
consummation by it of the transactions contemplated hereby and thereby (including without limitation,
the issuance of the Note and the issuance and reservation for issuance of the Conversion Shares issuable
upon conversion cr exercise thereof) have been duly authorized by the Company’s Board of Directors and
no further consent or authorization of the Company, its Board of Directors, or its shareholders is required,
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 83 of 92 PagelD #: 83

 

{iii} this Agreement has been duly executed and delivered by the Company by its authorized
representative, and such authorized representative is the true and official representative with authority
to sign this Agreement and the other documents executed in connection herewith and bind the Company
accordingly, and (iv) this Agreement constitutes, and upon execution and delivery by the Company of the
Note, each of such instruments will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance with its terms.

 

c. Capitalization. As of the date hereof, the authorized common stock of
the Company consists of 324,125,983 authorized shares of Common Stock, $0.0001 par value per share,
of which 1,200,000,000 shares are issued and outstanding; and 2,979,189 shares are reserved for issuance
upon conversion of the Note, All of such outstanding shares of capital stock are, or upon issuance will be, |
duly authorized, validly issued, fully paid and non-assessable. .

 

d. issuance of Shares. The Conversion Shares are duly authorized and
reserved for issuance and, upon conversion of the Note in accordance with its respective terms, will be
validly issued, fully paid and non-assessable, and free from all taxes, liens, claims and encumbrances with
respect to the issue thereof and shall not be subject to preemptive rights or other similar rights of
shareholders of the Company and will not impose personal liability upon the holder thereof.

 

e, No Conflicts. The execution, delivery and performance of this
Agreement, the Note by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance and reservation for issuance
of the Conversion Shares} will not {i} conflict with or result in a violation of any provision of the Certificate
of Incerporation or By-laws, or (ii) violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both could become a default} under,
or give to others any rights of termination, amendment, acceleration or cancellation of, any agreement,
indenture, patent, patent license or instrument to which the Company or any of its Subsidiaries is a party,
or (iii) result in a violation of any law, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations and regulations of any self-regulatory organizations to which the
Company or its securities are subject} applicable to the Company or any of its Subsidiaries or by which any
property or asset of the Company or any of its Subsidiaries is bound or affected (except for such conflicts,
defaults, terminations, amendments, accelerations, cancellations and violations as would not, individually
orin the aggregate, have a Material Adverse Effect}. The businesses of the Company and its Subsidiaries,
if any, are not being conducted, and shall not be conducted so long as the Buyer owns any of the Securities,
in violation of any law, ordinance or regulation of any governmental entity. “Material Adverse Effect”
means any material adverse effect on the business, operations, assets, financial condition or prospects of
the Company or its Subsidiaries, if any, taken as a whole, or on the transactions contemplated hereby or
by the agreements or instruments to be entered into in connection herewith,

f. SEC Documents: Financial Statements. The Company has filed all reports,
schedules, forms, statements and other documents required to be filed by it with the SEC pursuant to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the “1934 Act”) {all of the
foregoing filed prior to the date hereof and all exhibits included therein and financial statements and
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 84 of 92 PagelD #: 84

schedules thereto and documents fother than exhibits to such documents) incorporated by reference
therein, being hereinafter referred to herein as the “SEC Documents”}. Upon written request the
Company will deliver to the Buyer true and complete copies of the SEC Documents, except for such
exhibits and incorporated documents. As of their respective dates or if amended, as of the dates of the
amendments, the SEC Documents camplied in all material respects with the requirements of the 1934 Act
and the rules and regulations of the SEC promulgated thereunder applicable to the SEC Documents, and
none of the SEC Documents, at the time they were filed with the SEC, contained any untrue statement of
a material fact or omitted to state a material fact required to be stated therein or necessary in order to
make the statements therein, in light of the circumstances under which they were made, not misleading.
None of the statements made in any such SEC Documents is, or has been, required to be amended or
updated under applicable law (except for such statements as have been amended or updated in
subsequent filings prior the date hereof}. As of their respective dates or if armended, as of the dates of
the amendments, the financial statements of the Company included in the SEC Documents complied as
to form in all material respects with applicable accounting requirements and the published rules and
regulations of the SEC with respect thereto. Such financial statements have been prepared in accordance
with United States generally accepted accounting principles, consistently applied, during the periods
involved and fairly present in all material respects the consolidated financial position of the Company and
its consolidated Subsidiaries as of the dates thereof and the consolidated results of their operations and
cash flows for the periods then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments}. The Company is subject to the reporting requirements of the 1934 Act.

 

g. Absence of Certain Changes. Since August 31, 2018, except as set forth
in the SEC Documents, there has been nc material adverse change and no material adverse development
in the assets, liabilities, business, properties, operations, financial condition, results of operations,
prospects or 1934 Act reporting status of the Company or any of its Subsidiaries.

h, Absence of Litigation, Except as set forth in the SEC Documents, there is
ne action, suit, claim, proceeding, inquiry or investigation before or by any court, public board,
government agency, self-regulatory organization or body pending or, to the knowledge of the Company
or any of its Subsidiaries, threatened against or affecting the Company or any of its Subsidiaries, or their
officers or directors in their capacity as such, that could have a Material Adverse Effect. The Company
and its Subsidiaries are unaware of any facts or circumstances which might give rise to any of the
foregoing.

 

i. No Integrated Offering. Neither the Company, ner any of its affiliates,
nor any person acting on its or their behalf, has directly or indirectly made any offers or sales in any
security or solicited any offers to buy any security under circumstances that would require registration
under the 1933 Act of the issuance of the Securities to the Buyer. The issuance of the Securities to the
Buyer will not be integrated with any other issuance of the Company’s securities (past, current or future)
for purposes of any shareholder approval provisions applicable to the Company or its securities.

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 85 of 92 PagelD #: 85

j. No Brokers. The Company has taken no action which would give rise to
any claim by any person for brokerage commissions, transaction fees or similar payments relating to this
Agreement or the transactions contemplated hereby.

k. No Investment Company. The Company is not, and upon the issuance
and sale of the Securities as contemplated by this Agreement will not be an “investment company”
required to be registered under the Investment Company Act of 1940 (an “Investment Company”}. The
Company is not controlled by an Investment Company.

I. Breach of Representations and Warranties by the Company. If the
Company breaches any of the representations or warranties set forth in this Section 3, and in addition to
any other remedies available to the Buyer pursuant to this Agreement, it will be considered an Event of
default under Section 3.4 of the Note.

4, COVENANTS.

 

a. Best Efforts. The Company shall use its best efforts to satisfy timely each
of the conditions described in Section 7 of this Agreement.

b. Form D; Blue Sky Laws. The Company agrees to timely make any filings
required by federal and state laws as a result of the closing of the transactions contemplated by this
Agreement.

c. Use_of Proceeds. The Company shall use the proceeds for general

working capital purposes.

d, Expenses. At the Closing, the Company’s obligation with respect to the
transactions contemplated by this Agreement is to reimburse Buyer’ expenses shall be $3,000.00 for
Buyer's legal fees and due diligence fee.

e. Corporate Existence. So long as the Buyer beneficially owns any Note,
the Company shall maintain its corporate existence and shail not sell all or substantially ail of the
Company’s assets, except with the prior written consent of the Buyer.

f, Breach of Covenants. if the Company breaches any of the covenants set
forth in this Section 4, and in addition to any other remedies availabie to the Buyer pursuant to this
Agreement, it will be considered an event of default under Section 3.4 of the Note.

 

g. Failure to Comply with the 1934 Act. So long as the Buyer beneficially
owns the Note, the Company shall comply with the reporting requirements of the 1934 Act; and the

Company shall continue to be subject to the reporting requirements of the 1934 Act.

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 86 of 92 PagelID #: 86

h. Trading Activities. Neither the Buyer nor its affiliates has an open short
position in the common stock of the Company and the Buyer agrees that it shall not, and that it will cause
its affiliates not to, engage in any short sales of or hedging transactions with respect to the common stock
of the Company.

5. Transfer Agent Instructions. The Company shail issue irrevocable instructions to
its transfer agent to issue certificates, registered in the name of the Buyer or its nominee, for the
Conversion Shares in such amounts as specified from time to time by the Buyer to the Company upon
conversion of the Note in accordance with the terms thereof (the “Irrevocable Transfer Agent
instructions”). in the event that the Company proposes to replace its transfer agent, the Company shall
provide, prior to the effective date of such replacement, a fully executed Irrevocable Transfer Agent
Instructions in a form as initially delivered pursuant to this Agreement {including but not limited to the
provision to irrevocably reserve shares of Common Stock in the Reserved Amount as such term is defined
in the Note} signed by the successor transfer agent to Company and the Company. Prior to registration of
the Conversion Shares under the 1933 Act or the date on which the Conversion Shares may be sold
pursuant to an exemption from registration, all such certificates shail bear the restrictive legend specified
in Section 2(e) of this Agreement. The Company warrants that: (i) no instruction other than the
irrevocable Transfer Agent Instructions referred to in this Section 5, will be given by the Company to its
transfer agent and that the Securities shall otherwise be freely transferable on the books and records of
the Company as and to the extent provided in this Agreement and the Note; (ii) it will not direct its transfer
agent not to transfer or delay, impair, and/or hinder its transfer agent in transferring (or
issuing}electronically or in certificated form) any certificate for Conversion Shares to be issued to the
Buyer upon conversion of or otherwise pursuant to the Note as and when required by the Note and this
Agreement; and (iii) it will not fail to remove (or directs Its transfer agent not to remove or impairs, delays,
and/or hinders its transfer agent from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof} on any certificate for any Conversion Shares issued to the Buyer upon
conversion of or otherwise pursuant to the Note as and when required by the Note and/or this
Agreement. If the Buyer provides the Company and the Company's transfer, at the cost of the Buyer, with
an opinion of counsel in form, substance and scope customary for opinions in comparable transactions,
to the effect that a public sale or transfer of such Securities may be made without registration under the
1933 Act, the Company shall permit the transfer, and, in the case of the Conversion Shares, promptly
instruct its transfer agent to issue one or more certificates, free from restrictive legend, in such name and
in such denominations as specified by the Buyer. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer, by vitiating the intent and purpose of the
transactions contemplated hereby. Accordingly, the Company acknowledges that the remedy at law for
a breach of its obligations under this Section 5 may be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section, that the Buyer shall be entitled, in
addition to all other available remedies, to an injunction restraining any breach and requiring immediate
transfer, without the necessity of showing economic loss and without any bond or other security being
required.

 

 

 

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 87 of 92 PagelD #: 87

6. Conditions to the Company’s Obligation to Sell, The obligation of the Company
hereunder to issue and sell the Note to the Buyer at the Closing is subject to the satisfaction, at or before
the Closing Date of each of the following conditions thereto, provided that these conditions are for the
Company’s sole benefit and may be waived by the Company at any time in its sole discretion:

 

a. The Buyer shall have executed this Agreement and delivered the same to
the Company.

b. The Buyer shall have delivered the Purchase Price in accordance with
Section 1(b)} above.

C. The representations and warranties of the Buyer shall be true and correct

in all material respects as of the date when made and as of the Closing Date as though made at that time
{except for representations and warranties that speak as of a specific date}, and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the Buyer at or prior to the
Closing Date.

 

d. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shail have been enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions contemplated by this
Agreement.

7. Conditions to The Buyer’s Obligation to Purchase. The obligation of the Buyer
hereunder to purchase the Note at the Closing is subject to the satisfaction, at or before the Closing Date
of each of the following conditions, provided that these conditions are for the Buyer's sole benefit and
may be waived by the Buyer at any time in its sole discretion:

a. The Company shall have executed this Agreement and delivered the
same to the Buyer.

b. The Company shall have delivered to the Buyer the duly executed Note
fin such denominations as the Buyer shall request) in accordance with Section 1{b) above.

c. The Irrevocable Transfer Agent Instructions, in form and substance
satisfactory to the Buyer, shail have been delivered to and acknowledged in writing by the Company's
Transfer Agent.

d. The representations and warranties of the Company shall be true and

correct in all material respects as of the date when made and as of the Closing Date as though made at
such time (except for representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied in all material respects with the covenants, agreements and
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 88 of 92 PagelD #: 88

conditions required by this Agreement to be performed, satisfied or complied with by the Company at or
prior to the Closing Date. The Buyer shall have received a certificate or certificates, executed by the chief
executive officer of the Company, dated as of the Closing Date, to the foregoing effect and as to such
other matters as may be reasonably requested by the Buyer including, but not limited to certificates with
respect to the Board of Directors’ resolutions relating to the transactions contemplated hereby.

e. No litigation, statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or endorsed by or in any court or governmental
authority of competent jurisdiction or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions contemplated by this
Agreement.

f. No event shall have occurred which could reasonably be expected to have
a Material Adverse Effect on the Company including but not limited to a change in the 1934 Act reporting
status of the Company or the failure of the Company to be timely in its 1934 Act reporting obligations.

g. The Conversion Shares shail have been authorized for quotation on an
exchange or electronic quotation system and trading in the Common Stock on‘such exchange or electronic
quotation system shall not have been suspended by the SEC or an exchange or electronic quotation
system.

8g. Governing Law; Miscellaneous.

a. Governing Law. This Agreement shail be governed by and construed in
accordance with the laws of the State of Virginia without regard to principles of conflicts of laws. Any
action brought by either party against the other concerning the transactions contemplated by this
Agreement shall be brought only in the state courts of New York or in the federal courts located in the
Eastern District of New York. The parties to this Agreement hereby irrevocably waive any objection to
jurisdiction and venue of any action instituted hereunder and shall not assert any defense based on lack
of jurisdiction or venue or based upon forum non conveniens, The Company and Buyer waive trial by jury.
The prevailing party shall be entitled to recover from the other party its reasonable attorney's fees and
costs. In the event that any provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of law, then such provision shall
be deemed inoperative to the extent that it may conflict therewith and shall be deemed modified to
conform with such statute or rule of law. Any such provision which may prove invalid or unenforceable
under any law shall not affect the validity or enforceability of any other provision of any agreement. Each
party hereby irrevocably waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement, the Note or any related document or
agreement by mailing a copy thereof via registered or certified mail or overnight delivery (with evidence
of delivery) to such party at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice thereof. Nothing contained
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 89 of 92 PagelD #: 89

herein shall be deemed to limit in any way any right te serve process in any other manner permitted by
law, |

 

b, Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original but all of which shail constitute one and the same
agreement and shall become effective when counterparts have been signed by each party and delivered
to the other party.

 

c. Headings. The headings of this Agreement are for convenience of |
reference only and shall not form part of, or affect the interpretation of, this Agreement. |

d. Severability. In the event that any provision of this Agreement is invalid
or unenforceable under any applicable statute or rule of law, then such provision shall be deemed
inoperative to the extent that it may conflict therewith and shall be deemed modified to conform with
such statute or rule of law. Any provision hereof which may prove invalid or unenforceable under any law
shall not affect the validity or enforceability of any other provision hereof.

 

e. Entire Agreement: Amendments. This Agreement and the instruments
referenced herein contain the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein, nelther the Company nor the
Buyer makes any representation, warranty, covenant or undertaking with respect to such matters. No
provision of this Agreement may be waived or amended other than by an instrument in writing signed by
the majority in interest of the Buyer.

f, Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless otherwise specified
herein, shall be (i) personally served, {li} deposited in the maii, registered-or certified, return receipt
requested, postage prepaid, (iii) delivered by reputable air courier service with charges prepaid, or fiv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth below or to such other address
as such party shall have specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon hand delivery or delivery
by facsimile, with accurate confirmation generated by the transmitting facsimile machine, at the address
or number designated below (if delivered on a business day during normal business hours where such
notice is to be received), or the first business day following such delivery {if delivered other than on a
business day during normal business hours where such notice is to be received) or (b} on the second
business day following the date of mailing by express courier service, fully prepaid, addressed to such
address, or upon actual receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be as set forth in the heading of this Agreement with a copy by fax only to (which
copy shall not constitute notice) te Naidich Wurman LLP, 111 Great Neck Road, Suite 214, Great Neck, NY
11021, Attn: Allison Naidich, facsimile: 516-466-3555, e-mail: allison@nwlaw.com. f£ach party shall
provide notice to the other party of any change in address.

10
Case 2:19-cv-03921-ARR-CLP Document 1 Filed 07/08/19 Page 90 of 92 PagelD #: 90

g. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. Neither the Company nor the Buyer shall
assign this Agreement or any rights or obligations hereunder without the prior written consent of the
other. Notwithstanding the foregoing, the Buyer may assign its rights hereunder to any person that
purchases Securities in a private transaction from the Buyer or to any of its “affiliates,” as that term is
defined under the 1934 Act, without the consent of the Company.

 

h, Survival, The representations and warranties of the Company and the
agreements and covenants set forth in this Agreement shall survive the closing hereunder
notwithstanding any due diligence investigation conducted by or on behalf of the Buyer. The Company
agrees to indemnify and hold harmless the Buyer and all their officers, directors, employees and agents
for loss or damage arising as a result of or related to any breach or alleged breach by the Company of any
of its representations, warranties and covenants set forth ih this Agreement or any of its covenants and
obligations under this Agreement, including advancement of expenses as they are incurred.

i. Further Assurances. Each party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver all such other agreements,
certificates, instruments and documents, as the other party may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of the transactions
contemplated hereby.

j. No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party.

k. Remedies. The Company acknowledges that a breach by it of its
obligations hereunder will cause irreparable harm to the Buyer by vitiating the intent and purpose of the
transaction contemplated hereby. Accordingly, the Company acknowledges that the remedy at law for a
breach of its obligations under this Agreement will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Agreement, that the Buyer shall be entitled,
in addition to all other available remedies at law or in equity, and in addition te the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any breach of this Agreement and
to enforce specifically the terms and provisions hereof, without the necessity of showing economic loss
and without any bond or other security being required.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

il
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 91 of 92 PagelD #: 91

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this Agreement to
be duly executed as of the date first above written.

HEMP NATURALS, INC.

By:

 

Levi Jacobson
Chief Executive Officer

POWER UP LENDING GROUP LTD.

By:
Name: Curt Kramer

Title: Chief Executive Officer
111 Great Neck Road, Suite 216
Great Neck, NY 11021

 

AGGREGATE SUBSCRIPTION AMOUNT:
Aggregate Principal Amount of Note: $68,000.00

Aggregate Purchase Price: ' $68,000.00

12

 
Case 2:19-cv-03921-ARR-CLP Document1 Filed 07/08/19 Page 92 of 92 PagelD #: 92

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NASSAU
POWER UP LENDING GROUP, LTD., Case Number 607759/2019
Plaintiff, NOTICE OF REMOVAL OF
-against- MATTER TO THE UNITED
STATES DISTRICT COURT
HEMP NATURALS, INC., LEVI JACOBSON, FOR THE EASTERN DISTRICT
AND YOSEF BLEIER, OF NEW YORK
Defendants.

PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1331, 1332, 1441, and
1446, Defendants Hemp Naturals, Inc. (“Naturals”), Levi Jacobson (“Jacobson”), and Yosef
Bleier (“Bleier”) have removed the above-captioned matter to the United States District Court
for the Eastern District of New York. Copies of the Notice of Removal, the Exhibits attached
thereto, and the Civil Cover Sheet are attached hereto.

Dated: New York, New York

 

 

July 8, 2019
The Law Offices of Scott L. Fenstermaker, P.C.
By:
Scott L. Fenstermaker, Esq.
Attorney for Defendants
100 Park Avenue, 16" Floor
New York, New York 10017
917-817-9001
scott@fenstermakerlaw.com
To: Clerk of the Court Naidich Wurman, LLP
New York State Supreme Court Attorneys for Plaintiff
Nassau County 111 Great Neck Road, Suite 214
100 Supreme Court Drive Great Neck, New York 11021

Mineola, New York 11501

 
